*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-29649
                                                              08-AUG-2013
                                                              01:39 PM




           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---


       DANIEL K. KANAHELE, WARREN S. BLUM, LISA BUCHANAN,
               JAMES L. CONNIFF, and CAMBRIA MOSS,
                Petitioners/Plaintiffs-Appellants,

                                    vs.

             MAUI COUNTY COUNCIL and COUNTY OF MAUI,
                Respondents/Defendants-Appellees,

                                    and

                     HONUA#ULA PARTNERS, LLC,
             Respondent/Defendant-Intervenor-Appellee.

                               SCWC-29649
         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 29649; CIV. NO. 08-1-0115(3))
                             AUGUST 8, 2013
  RECKTENWALD, C.J., NAKAYAMA, ACOBA, MCKENNA, AND POLLACK, JJ.
                OPINION OF THE COURT BY POLLACK, J.

          Petitioners/Plaintiffs-Appellants Daniel K. Kanahele,

Warren S. Blum, Lisa Buchanan, James L. Conniff, and Cambria Moss

(collectively “Petitioners”) seek review of the October 19, 2012
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Judgment on Appeal of the Intermediate Court of Appeals (ICA),1

filed pursuant to its June 29, 2012 Summary Disposition Order,

affirming the January 22, 2009 judgment entered by the Circuit

Court of the Second Circuit (circuit court)2 in favor of

Respondents/Defendants-Appellees Maui County Council (MCC) and

the County of Maui and Respondent/Defendant-Intervenor-Appellee

Honua#ula Partners, LLC (Honua#ula), and against Petitioners.

            Petitioners, who are residents of Maui, filed this

appeal based on the MCC’s passage of two bills related to the

development of a residential community on 670 acres of land

located in Wailea, Maui (Wailea 670 project).             The Wailea 670

project consists of developing a golf course, single- and multi-

family residences, recreation and open spaces, and village mixed-

use sub-districts.      Honua#ula is the owner and developer of the

land in question.     The MCC and its committee, the Land Use

Committee (LUC), passed two bills (Wailea 670 bills) in

connection with the Wailea 670 project.          Petitioners filed suit

in the circuit court challenging this passage, arguing that the

MCC and LUC failed to satisfy the requirements of the State open

meetings law, Hawai#i Revised Statutes (HRS) Chapter 92, Part I,

commonly known as the “Sunshine Law.”


      1
            The Honorable Craig H. Nakamura, Chief Judge, the Honorable Alexa
D.M. Fujise, and the Honorable Lisa M. Ginoza, presiding.
      2
            The Honorable Joseph E. Cardoza, presiding.

                                      2
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                               I. BACKGROUND

          The Wailea 670 project has been in the planning stages

since 1986.   The LUC’s first public meeting on the project took

place in February 2002, followed by meetings in January (site

visit), March, June, July and October of 2006 and January, March,

July, September, October and November of 2007.          At issue in this

case is the series of thirteen LUC meetings convened between

October 18, 2007 and November 20, 2007, when the LUC passed the

Wailea 670 bills for consideration by the MCC, as well as the

four meetings held by the MCC in February and March 2008, prior

to the MCC’s final passage of the bills on March 18, 2008.

                        A. LUC and MCC meetings

                     1. October 18, 2007 meeting

          On October 11, 2007, the LUC filed a “Meeting Agenda”

with the Office of the County Clerk for a meeting to take place

on October 18, 2007 at 9:00 a.m.         The agenda identified the

subject matter of the meeting as “LU-38 CHANGE IN ZONING AND

PROJECT DISTRICT PHASE I APPROVAL FOR ‘HONUA#ULA/WAILEA 670’

RESIDENTIAL DEVELOPMENT.”      The agenda provided that the LUC was

in receipt of two proposed bills that it would be considering;

one bill would repeal Chapter 19.90 of the Maui County Code and

establish a new Chapter 19.90A (Project District bill) and the

second bill would repeal Ordinance No. 2171 (1992) and establish

conditional zoning for the 670 acres of land involved in the

                                     3
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


project (Change in Zoning bill).          The agenda also stated that

oral or written testimony on any agenda item would be accepted.

           The minutes for the October 18 meeting reflect that

forty people attended the meeting, in addition to the LUC

members, staff and certain named individuals.3           Approximately

twenty-eight people testified at the meeting, including

Petitioners Conniff and Kanahele.          Each person was given

approximately four minutes to speak.

           The LUC closed the public testimony portion of the

meeting after everyone who had submitted requests to testify had

done so.   The LUC began deliberating at 2:40 p.m.           At 4:55 p.m.,

LUC Chair Michael J. Molina announced, “This meeting for October

18th, 2007, related to LU-38 is in recess until Monday morning,

October 22nd, 9:00 a.m., here in the Council chambers.”

           No new agenda was posted for the October 22 reconvened

meeting.   There is nothing in the record indicating that the date

and time of the continued hearing was posted at the Council’s

chambers or at any other location.

           The October 22, 2007 reconvened meeting began at 9:07

     3
             For each meeting, the minutes reflect who was present. The
council members, staff, administrators, and certain individuals such as
Charles Jencks, Honua#ula’s representative, attorneys for Honua#ula, and
Honua#ula’s entitlement consultant are listed by name. There is also a
notation for “additional attendees.” For the October 18, 2007 meeting, the
minutes reflected that there were forty additional attendees. For most of the
twelve LUC reconvened meetings, there were between five and ten additional
attendees. However, it is unknown whether the additional attendees were
present in connection with the named individuals or were members of the
general public.

                                      4
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


a.m.   The record does not reflect any discussion among the LUC

members regarding whether the public had been given any notice of

the meeting aside from the oral announcement at the conclusion of

the prior meeting.      At the beginning of the meeting, Chair Molina

announced that the board would take a break at 1:00 p.m. and

“come back a little later in the afternoon,” at around 3:30 p.m.

because “we have some Members that have to leave for some prior

commitments.”     Chair Molina continued, “For the public’s

information, this is an off-week and Members do make prior

commitments to address other matters in our community. . . . And,

so, that is why today . . . we have some what [sic] of an unusual

schedule and how we will proceed.”

            The meeting was recessed t 12:51 p.m. and then

reconvened again at 3:50 p.m.        Chair Molina explained that

although the plan had been to meet until 5 p.m. that day, the LUC

only had a “bare quorum” present and therefore it was his opinion

that it would be better to reconvene at another date and time.4

He announced, “So, with that being said, this meeting is in

recess until tomorrow, Tuesday, October 23rd, 9:00 a.m., right

here in the Council Chambers.”        The meeting was recessed at 3:53

p.m.

      4
            Five members of the nine-member Council constitute a quorum.
Charter of the County of Maui (CCM) § 3-5(4) (2013), available at
http://www.co.maui.hi.us/documents/24/197/Charter%20(2013%20Edition)_201303212
115480964.pdf. “Unless otherwise provided . . . , no action of the council
shall be valid or binding unless adopted by a vote of five or more members of
the council.” Id.

                                      5
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


             The meeting, which had been initially noticed for

October 18, 2007, was reconvened and then continued successively

in the same manner on October 23, 25, 29, November 1, 5, 7, 8,

13, 16, 19, and 20.        Thus the October 18 meeting was continued

and reconvened twelve times until the final meeting on November

20.    The circuit court entered a finding that each meeting was

reconvened “due to time constraints or the loss of quorum.”

             During this time that the LUC reconvened twelve

meetings, the LUC met twice, on October 31, 2007 and November 14,

2007, in order to consider unrelated permit applications.                The

LUC posted agendas for both meetings.

             For the Wailea 670 bills, no new agendas were posted

for the twelve reconvened meetings.           At the end of each meeting,

the LUC would announce the new date, time and place for the

reconvened meeting.        There is no indication in the record that

the LUC gave any other form of public notice for the meetings.

             The LUC employed two criteria in determining when to

schedule the next continued meeting; the availability of the

committee members, and the LUC’s belief, expressed on at least

three separate occasions, that the continuance was required to be

held within five days.5        The result was that the continued
       5
            For example, at the end of the October 25, 2007 reconvened
meeting, during the members’ discussion of scheduling the next meeting, Chair
Molina stated, “The only options we have as far as recess dates I’m looking
at, it’s either the 29th or the 30th.” An LUC member commented, “[I]t’s too
bad that the number of days required to recess ends on the 30th, because the
following day, . . . that would have been ideal to continue,” to which Chair
                                                               (continued...)

                                        6
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


meetings were scheduled in an unpredictable manner.6            Meetings

were scheduled in the mornings, afternoons, and evenings and

varied significantly in length.        In addition, many meetings were

scheduled back-to-back, or only one or two days hence.

            The transcripts of the meetings do not reflect any

discussion or consideration of whether the continued date and

time would be convenient or reasonable for the public to attend.

            The circuit court found that during the twelve

reconvened meetings, “the LUC considered reports and other

documents and information related to the Wailea 670 Bills.”              The

circuit court found that “[t]he deliberation process from October

22 through November 20, 2007 encompassed over 45 hours of

deliberation by the LUC as part of the decision making process.”

(Emphasis added).

            After October 18, 2007, no further oral testimony from

the public was received by the LUC.           With the exception of two

meetings (November 13 and 16), the LUC members sought and

received extensive input from Mr. Jencks, Honua#ula’s

representative.     Mr. Jencks was present at every reconvened

(...continued)
Molina responded, “Yeah, it’s unfortunate.”
      6
             The reconvened meeting times were as follows, excluding recesses
taken throughout the meetings: October 22, 2007 (9:07 a.m. to 3:53 p.m.);
October 23 (9:12 a.m. to 4:15 p.m.); October 25 (9:04 a.m. to 10:50 a.m.);
October 29 (5:36 p.m. to 8:49 p.m.); November 1 (1:33 p.m. to 5:33 p.m.);
November 5 (9:07 a.m. to 3:50 p.m.); November 7 (9:06 a.m. to 3:11 p.m.);
November 8 (1:35 p.m. to 3:44 p.m.); November 13 (5:32 p.m. to 9:40 p.m.);
November 16 (1:40 p.m. to 1:48 p.m.); November 19 (9:15 a.m. to 4:04 p.m.);
November 20 (2:35 p.m. to 4:24 p.m.).

                                      7
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


meeting.

           At the conclusion of the final reconvened meeting on

November 20, 2007, the LUC approved the Wailea 670 bills and

forwarded them to the MCC for formal consideration.           The LUC

prepared a report to the MCC and recommended that the MCC pass

the Wailea 670 bills on first reading.

                     2. February 8, 2008 meeting

           The agenda for the MCC meeting of February 8, 2008,

listing the first reading of the Wailea 670 bills as an agenda

item, was filed with the County Clerk’s office on February 1,

2008.

           Prior to the February 8 meeting, MCC Chair Riki Hokama

distributed three memoranda, all dated February 7, 2008, to the

other MCC members.    The first memorandum detailed floor

amendments relating to the wastewater component of the Change in

Zoning bill that Hokama intended to propose at the February 8

meeting.   Hokama explained the substance of the proposed

amendments and detailed the language that he proposed to add to,

or delete from, the bill.

           Chair Hokama’s second memorandum detailed two proposed

amendments, also related to the water component of the Change in

Zoning bill, which would require Honua#ula to offer the County

the right to purchase the water system it develops at the cost of

development, and also require that the water rates for the

                                     8
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


residential workforce housing units be no higher than the water

rates set by the County.

          His third memorandum detailed a proposed amendment to

clarify that the maximum number of dwelling units referenced in

the Project District bill includes any offsite residential

workforce housing units.      All three memoranda concluded, “I would

appreciate your favorable consideration of these proposed floor

amendments.   Should you have any questions, please contact me or

the Committee staff[.]”     The names and extension numbers of two

staff members were also included.

          Member Michelle Anderson also sent a memorandum dated

February 8, 2008, to Chair Hokama and the other MCC members,

detailing three amendments to the Change in Zoning bill that she

intended to propose at the upcoming meeting.          The amendments

would require Honua#ula to provide a bond and annual compliance

reports to the MCC, and require that all residential units in the

project be constructed to meet applicable Energy Star

requirements.    Each proposed amendment was followed by a section

titled “Justification,” which detailed Anderson’s rationale for

the proposals.    The memorandum ended, “I would appreciate your

favorable consideration of these proposed floor amendments.

Should you have any questions, please contact me.”

          Chair Hokama’s three memoranda and Anderson’s

memorandum contained notations indicating that in addition to

                                     9
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


being sent to the other MCC members, copies were sent to the

County Clerk, Director of Council Services, Planning Director,

and Corporation Counsel.

           Public oral testimony was taken at the February 8, 2008

meeting, including oral testimony by Petitioners Kanahele,

Buchanan, and Conniff.     All individuals who submitted requests to

testify were given the opportunity to do so before Chair Hokama

closed the oral testimony portion of the meeting.           The MCC did

not consider any of the proposed amendments detailed in Chair

Hokama and Member Anderson’s memoranda during the February 8

meeting.   At 5:02 p.m., Chair Hokama announced, “The Council

shall stand in recess, till 9:00 a.m. Monday morning [February

11], when we shall reconvene in these chambers.”

           No new agenda was posted for the February 11, 2008

meeting.

           Prior to the February 11 meeting, Member Anderson

prepared two memoranda, both dated February 11.          The first

memorandum set forth five amendments to the Project District bill

that Anderson intended to propose at the February 11 meeting.

The first three amendments sought to clarify the percentage of

dwelling units that would be constructed, phase the development

of dwelling units to minimize the impact on traffic during

construction, and incorporate by reference the conceptual land

use map for the project.      The fourth and fifth amendments

                                    10
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


concerned the “grading of the project site and native Hawaiian

access trails.”

            Anderson’s second memorandum detailed two amendments to

the Change in Zoning bill that she intended to propose at the

February 11 meeting.      One amendment concerned a timeframe for the

widening of a highway prior to the commencement of construction.

The second amendment sought to “re-describe the conservation

easement” on the project site and to “allow for title to the

conservation easement to be conveyed to a land trust.”

            Both of Anderson’s memoranda concluded in a manner

identical to Chair Hokama’s February 7 memoranda, by stating, “I

would appreciate your favorable consideration of these proposed

floor amendments.     Should you have any questions, please contact

me or the Committee staff[.]”        The names and extension numbers of

two staff members were also included.         The memoranda contained

notations indicating that copies were sent to the County Clerk,

Director of Council Services, Planning Director, and Corporation

Counsel.

            At the February 11 reconvened meeting, the MCC

considered the proposed amendments.         During the MCC’s

consideration of the amendments, the members were asked to

reference the memoranda that had been distributed.7
      7
            For example, before consideration of Member Anderson’s proposed
amendments, Chair Hokama stated, “I’d like to refer you now to the remaining
three different communications from . . . Ms. Anderson, regarding proposed
                                                             (continued...)

                                     11
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            The MCC voted to adopt all of the proposed amendments.

Among the amendments passed unanimously was Anderson’s amendment

to the Change in Zoning bill, to add a condition requiring

Honua#ula to provide a bond or cash deposit to the MCC in an

amount that would assure compliance with the zoning conditions.

            Chair Hokama then asked Mr. Jencks to come forward to

“provide comment” on the amendments.         Mr. Jencks went through

each amendment that had been passed that day and made suggestions

or indicated Honua#ula’s position on the amendment.            Mr. Jencks

was specifically asked to comment on the February 8 and February

11 memoranda distributed by Member Anderson and the amendments

proposed therein, which he did by referencing specific sentences

from the memoranda.      He asked the MCC to “reconsider” certain

amendments that had been passed.          For example, Mr. Jencks stated

that the bond requirement would be “impossible” to comply with,

due to the difficulty in estimating the value of future work and

his inability to obtain a bond until the construction drawings

were completed, which he estimated would take five years.

            Towards the end of the meeting, Chair Hokama suggested

that the MCC either pass the bills on first reading or recess the

meeting.    Chair Hokama stated, “And the Chair expects any


(...continued)
amendments. The first one I would ask is that you refer to the February 8
memorandum from her to you, Members, so if you can have that before you for
consideration[.]”

                                     12
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


proposed revision shall be completely written up in advance of

the meeting reconvening for the courtesy of the other Members to

review so that we can take votes and make a determination on this

application.”   Chair Hokama announced a recess of the meeting

until February 14, 2008.

           No new agenda was posted for the February 14 meeting.

           Prior to the February 14 meeting, four MCC Members

prepared and distributed a total of eight memoranda to the other

Members.   The memoranda contained notations indicating that

copies were sent to the County Clerk, Director of Council

Services, Planning Director, and Corporation Counsel.

           Member Michael J. Molina prepared three memoranda,

dated February 13, 2008.      The first memorandum stated that he

intended to propose reconsideration of the Council’s vote to

adopt the bond requirement for the Change in Zoning bill, citing

Mr. Jencks’ comments at the February 11 meeting.           Molina stated

that if his motion for reconsideration was carried, then the bill

would return to the point when Anderson’s motion to amend the

bill to include the bond requirement was pending.           Molina’s

second memorandum stated that he intended to propose

reconsideration of the MCC’s vote to add a new condition relating

to energy systems, again citing Mr. Jencks’ comments.            The third

memorandum proposed another reconsideration of the MCC’s vote on

grading, in order to incorporate revisions requested by Mr.

                                    13
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Jencks.

           Member Anderson also prepared and distributed three

memoranda, dated February 13, 2008.        The memoranda detailed

Anderson’s proposed motion to reconsider the MCC’s vote approving

the bond requirement, citing Mr. Jencks’ concerns at the prior

meeting.   Contrary to Molina’s motion to reconsider and rescind

the amendment entirely, Anderson proposed reconsidering the vote

and amending the primary motion to permit the bond to be provided

in four five-year phases.      Anderson also moved to reconsider the

MCC’s vote on the grading condition and to replace one of the

maps that had been attached to the Change in Zoning bill, in

light of Mr. Jencks’ comments.       The memoranda on grading and the

map were accompanied by a separate “Justification Sheet,”

detailing Anderson’s rationale for her motions.

           Member Bill Medeiros distributed a memorandum, dated

February 13, 2008, setting forth his intent to move for

reconsideration of the MCC’s votes related to the wastewater

treatment and sewage disposal conditions of the Change in Zoning

bill, also citing Mr. Jencks’ concerns.

           Member Gladys Baisa distributed a memorandum, dated

February 13, 2008, regarding her proposed motion to reconsider

the amendment to the Project District bill, which limited the

number of dwellings permitted to be constructed in the project

district per year, again citing Mr. Jencks’ comments.

                                    14
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            All eight memoranda distributed concluded with the same

phrase: “I would appreciate your favorable consideration of my

proposal(s).    Should you have any questions, please contact me or

the Committee staff[.]”     According to Chair Hokama’s deposition

testimony, all of the memoranda distributed were “prepared as a

matter of courtesy.”

            On February 14, 2008, the meeting was reconvened at

9:05 a.m.    At one point during the Members’ discussion of Member

Medeiros’ motion to reconsider the MCC’s vote requiring Honua#ula

to construct a wastewater transmission system and a reclaimed

water system, Member Anderson expressed her confusion over the

motion.   When Anderson asked to clarify the motion to reconsider

proposed by Medeiros, Chair Hokama responded, “Yeah, so, . . .

you have his proposal, and you must . . . just take what he has

presented, Ms. Anderson, as part of his communication to the

Members.”

            Several of the proposed motions for reconsideration

were passed with no discussion (other than stating the proposed

motion) prior to voting on the motion.         For example, Member

Molina’s motion to reconsider the MCC’s vote regarding the bond

requirement was passed unanimously with no discussion on the

merits of reconsidering the vote.

            At the conclusion of the February 14 meeting, the MCC

voted to pass the Wailea 670 bills on first reading.

                                    15
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


               3. Circuit court proceedings initiated

            On March 5, 2008, Petitioners filed a complaint in the

circuit court against the MCC and County of Maui, alleging

violations of the Sunshine Law.        Petitioners stated that the

circuit court had subject matter jurisdiction over the claims for

relief pursuant to HRS §§ 603-21.5,8 92-129 and 92-13.10

            Petitioners alleged that the LUC “did not accept public

      8
            HRS § 603-21.5(a)(3) (Supp. 2008) provides that the circuit courts
generally have jurisdiction over civil actions and proceedings.

      9
            HRS § 92-12 (1993) constitutes the enforcement provision of the
Sunshine Law and provides:

            (a) The attorney general and the prosecuting attorney shall
            enforce this part.
            (b) The circuit courts of the State shall have jurisdiction
            to enforce the provisions of this part by injunction or
            other appropriate remedy.
            (c) Any person may commence a suit in the circuit court of
            the circuit in which a prohibited act occurs for the purpose
            of requiring compliance with or preventing violations of
            this part or to determine the applicability of this part to
            discussions or decisions of the public body. The court may
            order payment of reasonable attorney's fees and costs to the
            prevailing party in a suit brought under this section.
            (d) The proceedings for review shall not stay the
            enforcement of any agency decisions; but the reviewing court
            may order a stay if the following criteria have been met:
               (1) There is likelihood that the party bringing the
               action will prevail on the merits;
               (2) Irreparable damage will result if a stay is not
               ordered;
               (3) No irreparable damage to the public will result from
               the stay order; and
               (4) Public interest will be served by the stay order.

            HRS § 92-12 was amended in 2012 to add a provision that
“[o]pinions and rulings of the office of information practices shall be
admissible in an action brought under this part and shall be considered
as precedent unless found to be palpably erroneous.” 2012 Haw. Sess.
Laws Act 176, § 3 at 616.
      10
            HRS § 92-13 (1993) provides that “[a]ny person who willfully
violates any provisions of this part shall be guilty of a misdemeanor, and
upon conviction, may be summarily removed from the board unless otherwise
provided by law.”

                                     16
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


testimony and did not file and post a notice of the meeting” for

the LUC meetings held between October 22, 2007 and November 20,

2007.   Additionally, Petitioners stated that during those

meetings, the LUC “reviewed, discussed and deliberated

information that was not available at the October 18, 2007

meeting[.]”   Petitioners called the LUC’s November 20, 2007

decision to pass the proposal out of committee for first reading

before the MCC the “First Disputed Action.”

           Petitioners also alleged that the MCC “did not accept

public testimony and did not file and post a notice” for the

meetings held on February 11 and 14, 2008.

           Petitioners asserted that “[o]n or before February 8,

2008, several members of [the MCC] transmitted and circulated to

each other proposed amendments to the February 8 Agenda Proposed

Action,” and that these written communications were done “before

and outside the noticed February 8 meeting.”          Petitioners called

these written communications the “Second Disputed Action.”

           Petitioners further alleged that MCC members

transmitted and circulated proposed amendments to the February 8

proposed action prior to the meeting on February 14, 2008, and

that these written communications were done outside of a noticed

meeting.   These communications were called the “Third Disputed

Action.”

           The complaint concluded with the following request for

                                    17
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


a judgment against the MCC:
                  Wherefore Plaintiffs pray and demand judgment against
            defendants voiding actions taken at the November 20, 2007
            meeting and the February 14, 2008 meeting, including the
            First, Second and Third Disputed Action, inconsistent with
            Haw. Rev. Stat. 92-3, Haw. Rev. Stat. 92-7 and therefore
            void and an award of reasonable attorney’s fees and costs.

(Emphasis added).

            On March 11, 2008, Petitioners filed a Motion for

Preliminary Injunction.       Petitioners moved for an injunction

staying any actions by the MCC related to the November 20, 2007

and February 14, 2008 decisions.          The hearing on the motion was

scheduled for April 8, 2008.11

                     3. March 18, 2008 MCC meeting

            On March 11, 2008, the MCC posted an agenda for a

meeting scheduled for March 18, 2008.         The agenda provided that

the MCC would conduct a second and final reading of the Wailea

670 bills.

            On March 18, 2008, public oral testimony was taken from

the start of the meeting at 9:03 a.m. until 4:07 p.m., when all

members of the public who came to testify had completed their

testimony.    Petitioners Conniff, Kanahele, and Buchanan testified

during this meeting.      In total, approximately forty-eight members

of the public testified in regard to the Wailea 670 bills.                Each

person was given approximately three minutes to speak.


      11
            Petitioners’ March 11, 2008 Ex Parte Motion to Shorten Time for
Hearing on Motion for Preliminary Injunction was denied by the circuit court.


                                     18
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          After the close of public testimony and the

consideration of several unrelated bills, the MCC considered the

Change in Zoning bill.     The MCC considered several motions for

amendments to the bill, all of which were defeated.

          Two of the motions considered were brought pursuant to

recommendations by the U.S. Fish and Wildlife Service.            The first

motion by Chair Hokama moved to amend the conditions of zoning to

require Honua#ula to prepare an assessment of the development’s

impact on certain native species.        During the discussion, Chair

Hokama referred to a letter from the U.S. Department of the

Interior and stated that the U.S. Fish and Wildlife Service

specifically requested this condition.         Member Anderson added

that the request was made on February 21, “and it’s only because

they were informed by people about what was going on in this

area, not by the applicant.”      Member Jo Anne Johnson also

commented, “I think that it’s unfortunate that members of the

public actually have to bring these kinds of situations to the

attention of the very agencies that are supposed to be consulted

to begin with.”

          Later in the discussion, Member Anderson noted, “[F]or

those Members who feel conditions at this stage of the game would

delay the final decision on this for two weeks to a month

possibly[,]” “I hope the Members don’t feel that these conditions



                                    19
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


should not be supported because Mr. Jencks wants a final decision

tonight.”    The motion was defeated.

            The second motion, again made on behalf of Chair

Hokama, proposed adding a condition to require Honua#ula to

complete an additional botanical survey of the project site to

assess the potential impact on threatened and endangered plant

species and supporting habitats.         This motion was also made

pursuant to a request by the U.S. Fish and Wildlife Service and

was subsequently defeated.

            The MCC then set aside the Change in Zoning bill and

considered the Project District bill.         After some discussion but

without any new proposed amendments, the MCC voted to pass the

Project District bill on second and final reading.           The MCC then

returned to the Change in Zoning bill, and after final concluding

remarks, voted to pass the bill on second and final reading.

Thus, both bills were passed without any changes being made

between the first reading on February 14, 2008 and the second and

final reading.

            The meeting was finally adjourned at 12:49 a.m. on

March 19, 2008.

            The Mayor of Maui County signed the Wailea 670 bills

into law on April 8, 2008.




                                    20
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


               B. Circuit court proceedings continued

          Petitioners’ Motion for Preliminary Injunction was

heard on April 8, 14, 21, and 23, 2008.         On April 23, 2008, the

circuit court granted the motion, preliminarily enjoining the MCC

“from engaging in any conduct that enforces, implements or

otherwise treats as validly enacted” the Wailea 670 bills,

“purporting to have passed first reading on February 14, 2008,

purporting to have passed second reading on March 18, 2008, and

purporting to have been signed into law on April 8, 2008, until

further order of this Court.”

          On May 28, 2008, the circuit court granted Honua#ula’s

motion to intervene in the action.

          On October 17, 2008, the circuit court held a hearing

on the parties’ cross-motions for summary judgment.           The parties

agreed that there were no disputes as to any material facts and

agreed to submit the matter to the circuit court for a final

decision on the merits based on a stipulated joint record.             The

cross-motions for summary judgment were withdrawn and the court

set November 17, 2008 for trial on the merits.

          On November 17, the court granted judgment in favor of

Respondents MCC, County of Maui, and Honua#ula and against

Petitioners as to all claims and vacated its order granting

Petitioners’ Motion for Preliminary Injunction.



                                    21
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          The circuit court entered its Findings of Fact,

Conclusions of Law and Order on December 15, 2008.           The circuit

court concluded as a matter of law that the agenda for the

October 18, 2007 LUC meeting “provided adequate notification of

the item to be considered at the meeting.”

          The court denied Petitioners’ contention that HRS § 92-

7(d), which provides that “[i]tems of reasonably major importance

not decided at a scheduled meeting shall be considered only at a

meeting continued to a reasonable day and time,” only allows for

a single continuance of a meeting.        The court relied on HRS § 1-

17, which provides that words “in the singular or plural number

signify both the singular and plural,” to conclude that the term

“day” in HRS § 92-7(d) means both “day” and “days.”

          The court also entered a conclusion of law that the

Hawai#i Attorney General had “opined that recesses until a

subsequent day are permitted if a board or commission cannot

complete its business on the date that the meeting was publicly

noticed . . . provided that it announces at the publicly noticed




                                    22
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


meeting the date, place, and time of the continued meeting.”12

(quotation marks omitted).

            Additionally, the circuit court entered a conclusion of

law that the legislative history of the Sunshine Law revealed

that the legislature “expressly rejected” a “provision that would

have precluded items of major importance from being continued to

a later date[.]”     The court concluded there was no indication

“that the legislature intended to place a limit on the number of

times a meeting could be continued.”

            The court concluded, “The continuation of meetings

which remain open to the public, following the public’s

opportunity to testify, does not conflict with the stated

policies embodied in HRS §§ 92-1(2) and 92-1(3)[.]”


      12
            Relatedly, the court cited the October 14, 2008 declaration of
David Raatz, a legislative attorney for the Office of Council Services, which
was attached as an exhibit to the MCC and County of Maui’s reply memorandum in
support of their motion for summary judgment. Mr. Raatz stated in his
declaration that in 2004, he contacted the Office of Information Practices
(OIP) regarding a meeting before the Planning and Land Use Committee of the
MCC, which he anticipated would “take several days to be completed.” Prior to
the agenda for the meeting being posted, Mr. Raatz contacted an OIP staff
attorney and provided her with a copy of the draft agenda. The draft agenda
specifically noted that it might be necessary to continue the meeting and
provided the date, time and location of the anticipated continued meetings.
The staff attorney responded by email, stating, “We think it suffices to
reconvene the meeting, so long as the date, time and place of the continued
meeting are also announced at the time the meeting is adjourned subject to the
announced continuation.” The attorney did not cite authority for this
statement.
            After eight continuations of the noticed meeting, Mr. Raatz again
contacted the OIP to discuss the committee’s ability to continue reconvening
the meeting. He was advised that it was appropriate to continue meeting
“provided that no individual recess lasts more than five days” and provided
the “recesses did not appear to be based on any inappropriate purpose, such as
to ‘dodge’ issues or decrease openness in government.”
            According to Mr. Raatz, it was his understanding that “the Office
of Council Services has continued to follow the advice given by OIP[.]”

                                     23
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          Considering the above, the court concluded that the

“LUC was permitted by law to recess and reconvene the October 18,

2007 meeting on 12 successive days[.]”         The court reasoned that

HRS § 92-7(d) permitted the LUC to continue the decision-making

portion of its October 18 meeting to “reasonable days and times”

and that because the October 18 meeting was recessed and

reconvened rather than adjourned, “it was not necessary for a new

Agenda to be posted for each of the successive dates[.]”

          In regard to Petitioners’ argument that the recessed

and reconvened meetings violated the public oral testimony

requirement of the Sunshine Law, the circuit court concluded that

oral testimony was not required to be taken once the LUC’s

decision-making deliberations began.        The court noted that

“Plaintiffs’ interpretation of the Sunshine Law, which would

require hearing public testimony at every reconvened meeting,

could create logistical problems that might adversely impact the

legislative process.”     Based on these conclusions, the circuit

court held that the recessing and reconvening of the October 18,

2007 LUC meeting did not violate the Sunshine Law.           The court

applied the same reasoning to the recessing and reconvening of

the February 8, 2008 MCC meeting, finding no violation of the

Sunshine Law.




                                    24
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           Regarding the MCC’s memoranda on proposed amendments,

the circuit court entered the following relevant findings of

fact:
                 93. These memoranda were prepared as a matter of
           courtesy to the other Council members.

                 94. There is no evidence that there were any
           discussions or interactions of any sort, outside of the
           public meeting, by and between any Council members about the
           memoranda . . . .

                 95. None of the memoranda in question attempted to
           secure a Council Member’s commitment to vote for the
           proposed amendments or reconsideration of conditions.

                 96. There is no evidence that any Council member
           attempted to have other Council members commit to vote for
           any proposed amendments or reconsideration of conditions.

(Citations omitted).     Based on these findings, the circuit court

concluded that Petitioners “failed to provide authority that the

circulation of written proposed amendments under these

circumstances violates the Sunshine Law.”         The court further

concluded that Petitioners’ reliance on Right to Know Comm. v.

City Council, City & Cnty. of Honolulu, 117 Hawai#i 1, 175 P.3d

111 (App. 2007) to demonstrate that the memoranda violated the

Sunshine Law was misplaced, given that Right to Know involved a

written resolution introduced jointly by a group of council

members.   The circuit court concluded that Right to Know did not

prohibit an individual council member from “putting amendments in

writing so that other members might more easily comprehend and

consider” them.




                                    25
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          The court also concluded that the memoranda “contain no

request for a vote outside of the meeting.”

          The court concluded on this issue:

                59. Hawai#i’s Sunshine Law does not prohibit a single
          board member from memorializing in writing proposed floor
          amendments and other proposals that a board member intends
          to raise at a public board meeting, and providing that to
          other board members in advance of the public meeting.
          Whether this represents sound council policy or operating
          procedure is a question for the public and council to
          determine, provided the actions of the legislative body do
          not conflict with applicable law.

                60. The Memoranda submitted by some Council members
          outlining amendments they intended to propose at the public
          hearing of the February 8, 2008 meeting were not efforts by
          Council members to get other Council members to commit to
          vote for the Amendments to be proposed.

                61. The Memoranda . . . were not “discussions,
          communications or interactions” between Council members
          prohibited by HRS Chapter 92, Part I.

(Emphasis added).

          The circuit court entered its Final Judgment in favor

of Respondents and against Petitioners on January 22, 2009.

                               II. APPEAL

                                    A.

          On appeal to the ICA, Petitioners claimed that the

circuit court “erred in concluding that the recessing and

reconvening” of the October 18, 2007 and February 8, 2008

meetings “without providing additional notice and opportunity to

testify” did not violate the Sunshine Law.         Additionally,

Petitioners claimed that the circuit court “erred in concluding

that the circulation of memoranda among and between the entire



                                    26
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


membership outside a duly noticed meeting” did not violate the

Sunshine Law.13

            In support of their first point, Petitioners argued

that HRS § 92-7(d) permits a single continuance to a “reasonable

day and time.”     Thus, Petitioners argued that the LUC and MCC’s

“marathon recessing” violated the Sunshine Law due to the failure

to post new agendas and to accept public oral testimony at the

meetings held beyond a single continuance.          Relatedly,

Petitioners argued that the “broad agenda item description” used

by the LUC for its October 18, 2007 meeting “could not have

possibly notified the public that [the LUC] would be considering

twelve meetings worth of information” and making decisions

regarding “twenty eight conditions” to the Wailea 670 bills.

            In regard to the written communications, Petitioners

argued that the Sunshine Law generally prohibits discussion

regarding board business between board members outside of a

properly noticed meeting, except as provided in HRS § 92-2.5.

Petitioners argued that the written memoranda in this case did

not fall within the list of permitted interactions provided for

in HRS § 92-2.5 because the communications were distributed to

the entire board, circumvented the Sunshine Law’s open meetings

      13
            Petitioners also argued that the circuit court erred in concluding
that the MCC’s reconsideration of amendments to the Wailea 670 bills did not
violate the Sunshine Law. The ICA held that the circuit court did not err in
this regard. Kanahele v. Maui Cnty. Council, No. 29649, 2012 WL 2974909, at
*3-4 (Jun. 29, 2012) (SDO). Inasmuch as the Application does not raise this
issue, it is not further addressed.

                                     27
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


requirement, and violated the prohibition against seeking or

obtaining the position or vote of other board members outside of

a duly noticed meeting.

                                    B.

            The ICA affirmed the circuit court’s January 22, 2009

Final Judgment.    Kanahele, 2012 WL 2974909, at *4.         Chief Judge

Nakamura and Judge Fujise concurred in the majority opinion,

while Judge Ginoza wrote a separate concurring opinion.

                                    1.

            The ICA majority rejected Petitioners’ contention that

the recessed meetings violated the Sunshine Law.           The majority

found that Petitioners’ arguments that the recessed meetings

violated the agenda and public oral testimony requirements of the

Sunshine Law “rest on [the] contention that the recessed LUC and

MCC meetings did not constitute proper continuations under the

Sunshine Law.”    Id. at *2.    The majority rejected this

contention, finding that “HRS § 92-7(d) specifically allows for

the continuation of meetings by a public ‘board.’           It states that

agenda items of ‘reasonably major importance not decided at a

scheduled meeting shall be considered only at a meeting continued

to a reasonable time and day’.”       Id. (footnote and citation

omitted).   The majority found that Petitioners’ argument that the

statute limits boards to a single continuance was not supported

by legal authority, citing HRS § 1-17 as well as Nobriga v.

                                    28
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Raybestos-Manhattan, Inc., 67 Haw. 157, 163, 683 P.2d 389, 394

(1984), providing that “[t]he use of words in a statute

signifying the singular is . . . not conclusive.”           2012 WL

2974909, at *2.

           The majority found that even assuming arguendo that the

language of HRS § 92-7(d) was ambiguous, the legislative history

did not support Petitioners’ contention that boards are limited

to a single continuance, as the legislature had expressly

rejected a proposal to prohibit continuing meetings for items of

reasonably major importance.      Id.    Therefore, the majority

concluded that the continued LUC and MCC meetings did not violate

the Sunshine Law.    Id.

           As to Petitioners’ contention that the written

memoranda violated the Sunshine Law, the majority noted that

Petitioners did not challenge the circuit court’s finding “that

there was no evidence of any discussion or interaction between

the members, outside of a public meeting, regarding the

memoranda.”   Id.   The majority further found that “[n]one of the

memoranda solicited a vote or a commitment on the subject matters

in the memoranda,” and each memoranda indicated that a copy was

sent to the County Clerk’s office as required by the Maui County

Charter.   Id.   The ICA also found that “a review of the ‘minutes’

of the February 8, 2008 meeting, reveals that the various authors

of the memoranda referred, sometimes extensively, to the same in

                                    29
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


their deliberations at the public meeting.         At a minimum, the

motions proposed in the memoranda were repeated in the public

hearing.”    Id.

            The majority concluded that the Sunshine Law’s

underlying policy, that “provisions requiring open meetings shall

be liberally construed and provisions for exceptions to open

meetings shall be strictly construed,” did not prohibit the

challenged distribution of memoranda.        Id. at *3.     According to

the majority, HRS § 92-2.5 “allows two board members to privately

discuss official board matters in two-way, face-to-face

communications, as long as the members do not seek voting

commitments.”      Id. (footnote omitted).     The majority reasoned,

“As this type of two-way communication is permitted under the

statute, one-way communication that also does not involve

securing commitments or votes of other members and is treated and

disclosed to the public as was done here appears likewise to be

within the scope of permissible communications.”           Id. (emphases

added).

            Relatedly, the majority found no support for

Petitioners’ interpretation of HRS § 92-2.5 to mean that

“communications, interactions, discussions, investigations and

presentations not described in section 2.5 are meetings for

purposes of the statute.”      Id. (emphasis in original).        According

to the majority, Petitioners did not argue that the memoranda

                                    30
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


were distributed for the purpose of evading the Sunshine Law.

Id.    Petitioners also did not allege that they were prevented

from viewing or commenting on the memoranda.             Id.   The majority

concluded that based on the record, it could not say the circuit

court erred in holding that the memoranda were not prohibited

under the Sunshine Law.        Id.   The majority further held, “[W]e

are convinced, based on a review of this record, that the

distribution of these memoranda did not violate the purpose or

the spirit of the Sunshine Law.”            Id.

                                       2.

             The concurrence disagreed with the majority’s

conclusion that the written memoranda were permitted by the

Sunshine Law.14      Kanahele, 2012 WL 2974909, at *4 (Ginoza, J.,

concurring).      The concurrence concluded that based on a plain

reading of the Sunshine Law and “particularly given the broad

declaration of policy and intent articulated in HRS § 92-1,” the

memoranda distributed among the MCC members “outside of the

public meetings do not comport with Hawaii’s Sunshine Law because

the memoranda were part of the council’s deliberation toward

their decision on first reading of the Wailea 670 Bills.”                Id. at

*5.

             The concurrence found that a review of the fourteen

memoranda prepared and distributed among the MCC members in
       14
            The concurrence agreed with the majority on the issue of whether
the recessed meetings violated the Sunshine Law.

                                       31
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


relation to the meetings held on February 8, 11 and 14, 2008,

“establishes that each provided substantive explanations or

justifications in support of the proposed amendments or proposed

reconsideration, sometimes referring to testimony that had been

received in prior meetings as a reason for the proposals

contained in the memorandum.”          Id.   Although the memoranda were

“treated in a public fashion in that they were copied to the

County Clerk and openly referred to in the council meetings,”

there was also “no evidence that the memoranda were disseminated

to the public or made available to the public at the meetings.”

Id.    Thus, the substantive memoranda were part of the MCC’s

deliberations toward their decision on first reading of the

Wailea 670 bills and did not comport with the Sunshine Law.                Id.

             The concurrence also disagreed with the majority on the

interpretation of the “permitted interactions” provision of HRS §

92-2.5.     Id. at *5-6.     The concurrence explained that pursuant to

HRS § 92-3, all board meetings must be open to the public.                Id.

at *5.     Although HRS § 92-2 only defines a “meeting” as the

“convening of a board” for certain purposes, when the legislature

adopted HRS § 92-2.5, entitled “Permitted interactions of

members,” the legislature explained that the purpose of the act

was to “specify those instances and occasions in which members of

a board may discuss certain board matters.”             Id. at *5-6 (quoting

1996 Haw. Sess. Laws Act 267, § 1 at 628).            Therefore, the

                                       32
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


concurrence found, “It thus appears that the legislature has

specified the permitted interactions of board members ‘outside

the realm of a public meeting.’”            Id. at *6.

             Even assuming that one-way memoranda constituted

permitted interactions, the concurrence noted that “most of the

permitted interactions under HRS § 92-2.5 preclude interaction

between a quorum of the board.”          Id.    In this case, the memoranda

were distributed to all MCC members outside of a public meeting.

Id.    In addition, the concurrence emphasized that HRS § 92-5(b)

provides that no “permitted interaction . . . shall be used to

circumvent the spirit or requirements of this part to make a

decision or to deliberate toward a decision upon a matter over

which the board has supervision, control, jurisdiction, or

advisory power.”       Id. (emphasis in original) (quotation marks

omitted).

             After concluding that the memoranda violated the

Sunshine Law, the concurrence analyzed whether the violation

should result in voiding the MCC’s actions pursuant to HRS § 92-

11, which provides that “[a]ny final action taken in violation of

sections 92-3 and 92-7 may be voidable upon proof of violation.”

The concurrence concluded that the challenged memoranda should

not result in voiding the MCC’s actions, reasoning first that the

challenged memoranda did not relate to a “final action.”               Id. at

*6.    Although the Sunshine Law does not define the term “final

                                       33
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


action,” the concurrence found that “its plain meaning . . .

appears to mean the final act required to carry out the board’s

authority on a matter.”        Id.     The concurrence explained that

because “the challenged memoranda were related to the council’s

first reading of the Wailea 670 Bills, [and] there was a

subsequent second reading and passage of the bills on March 18,

2008,” the memoranda did not relate to a “final action” taken in

violation of HRS § 92-3.         Id.

             Second, the concurrence found that even assuming that a

“final action” was taken in relation to the challenged memoranda,

HRS § 92-11 provides that the board action “may” be voidable.

Id.    The concurrence reasoned that in this case, “although the

memoranda did not technically comply with [the Sunshine Law],

they were provided to the County Clerk, . . . and moreover, the

memoranda were openly discussed at the council meetings.

Additionally, [Petitioners] have made no argument that they were

affected in any way or prejudiced by the memoranda that they

challenge.”      Id. at *7.    Therefore, the concurrence concluded

that “although the use of the challenged memoranda was a

technical violation of [the Sunshine Law], voiding the actions

taken by the [MCC] is not warranted under HRS § 92-11.”               Id.

                 III. APPLICATION FOR WRIT OF CERTIORARI

             In their Application to this court, Petitioners argue

that the ICA erred in interpreting the Sunshine Law to permit a

                                        34
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


board or commission “to conduct a series of meetings to

deliberate on a matter within its jurisdiction without having to

comply with the notice and public oral testimony requirements” of

the Sunshine Law.    Additionally, Petitioners maintain that the

ICA erred in interpreting the Sunshine Law to permit board

members “to circulate extensive written memoranda presenting and

advocating for proposed action to the entire membership of the

board or commission out of a public meeting.”

                             IV. DISCUSSION

                                    A.

          At issue in resolving Petitioners’ first claim is

whether the ICA erred in holding that the recessing and

reconvening of the October 18, 2007 LUC meeting and the February

8, 2008 MCC meeting comported with the notice and public oral

testimony requirements of the Sunshine Law.

          As the ICA found, this claim rests on Petitioners’

contention that HRS § 92-7(d) limits boards to a single

continuance of a noticed meeting.        Based on this premise,

Petitioners have argued that for any meetings held by the LUC or

MCC beyond a single continuance, the board was required to post a

new agenda and to accept public oral testimony.

                                    1.

          “The interpretation of a statute is a question of law

reviewable de novo.”     Franks v. City & Cnty. of Honolulu, 74 Haw.

                                    35
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


328, 334, 843 P.2d 668, 671 (1993).        We apply the following

standard in interpreting statutes:
          When construing a statute, our foremost obligation is to
          ascertain and give effect to the intention of the
          legislature which is to be obtained primarily from the
          language contained in the statute itself. We must read
          statutory language in the context of the entire statute and
          construe it in a manner consistent with its purpose. When
          there is doubt, doubleness of meaning, or indistinctiveness
          or uncertainty of an expression used in a statute an
          ambiguity exists. If the statutory language is ambiguous or
          doubt exists as to its meaning, courts may take legislative
          history into consideration in construing a statute.

Id. at 334-35, 843 P.2d at 671-72 (quotation marks and citations

omitted) (emphases added).      “If we determine, based on the

foregoing rules of statutory construction, that the legislature

has unambiguously spoken on the matter in question, then our

inquiry ends.”    In re Water Use Permit Applications, 94 Hawai#i

97, 144, 9 P.3d 409, 456 (2000).

          However, when an ambiguity exists, we consider

interpretations of the statute made by the administrative agency

responsible for enforcing the statute and “follow the same,

unless the construction is palpably erroneous”:
          When the legislative intent is less than clear, however,
          this court will observe the well established rule of
          statutory construction that, where an administrative agency
          is charged with the responsibility of carrying out the
          mandate of a statute which contains words of broad and
          indefinite meaning, courts accord persuasive weight to
          administrative construction and follow the same, unless the
          construction is palpably erroneous.

Id. (quotation marks omitted) (emphases added).          See Vail v.

Emps.’ Ret. Sys. of the State of Haw., 75 Haw. 42, 66, 856 P.2d

1227, 1240 (1993).    “An agency’s interpretation of a statute is


                                    36
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


palpably erroneous when it is inconsistent with the legislative

intent underlying the statute.”        Gillan v. Gov’t Emps. Ins. Co.,

119 Hawai#i 109, 119, 194 P.3d 1071, 1081 (2008).

            Thus, judicial deference to an agency’s interpretation

of ambiguous statutory language “is constrained by our obligation

to honor the clear meaning of a statute, as revealed by its

language, purpose, and history.”          Morgan v. Planning Dep’t, Cnty.

of Kaua#i, 104 Hawai#i 173, 180, 86 P.3d 982, 989 (2004)

(quotation marks omitted).

                                     2.

            Accordingly, we first look to the language of the

Sunshine Law to determine whether a board is limited to a single

continuance under HRS § 92-7(d).

            HRS § 92-3 (1993) contains among its provisions the

public testimony requirement of the Sunshine Law.            § 92-3

mandates that “[e]very meeting of all boards shall be open to the

public and all persons shall be permitted to attend any meeting,”

and that “boards shall also afford all interested persons an

opportunity to present oral testimony on any agenda item.”15             The

legislature gave boards a certain amount of discretion over the

      15
            A “board” is defined as “any agency, board, commission, authority,
or committee of the State or its political subdivisions which is created by
constitution, statute, rule, or executive order, to have supervision, control,
jurisdiction or advisory power over specific matters and which is required to
conduct meetings and to take official actions.” HRS § 92-2 (1993). There is
no dispute that the MCC and LUC fall within this statutory definition of a
“board.”


                                     37
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


oral testimony requirement, stating that “boards may provide for

reasonable administration of oral testimony by rule.”            Id.

          HRS § 92-7 constitutes the notice provision of the

Sunshine Law.   Subsection (a) requires that “[t]he board shall

give written public notice of any regular, special, or

rescheduled meeting . . . .      The notice shall include an agenda

which lists all of the items to be considered at the forthcoming

meeting, [and] the date, time, and place of the meeting[.]”              HRS

§ 92-7(a) (Supp. 2008).16     Subsection (b) requires the board to
     16
          In its current form, HRS § 92-7 (2012) provides:

          (a) The board shall give written public notice of any
          regular, special, or rescheduled meeting, or any executive
          meeting when anticipated in advance. The notice shall
          include an agenda which lists all of the items to be
          considered at the forthcoming meeting, the date, time, and
          place of the meeting, and in the case of an executive
          meeting the purpose shall be stated. The means specified by
          this section shall be the only means required for giving
          notice under this part notwithstanding any law to the
          contrary.

          (b) The board shall file the notice in the office of the
          lieutenant governor or the appropriate county clerk's
          office, and in the board's office for public inspection, at
          least six calendar days before the meeting. The notice shall
          also be posted at the site of the meeting whenever feasible.

          (c) If the written public notice is filed in the office of
          the lieutenant governor or the appropriate county clerk's
          office less than six calendar days before the meeting, the
          lieutenant governor or the appropriate county clerk shall
          immediately notify the chairperson of the board, or the
          director of the department within which the board is
          established or placed, of the tardy filing of the meeting
          notice. The meeting shall be canceled as a matter of law,
          the chairperson or the director shall ensure that a notice
          canceling the meeting is posted at the place of the meeting,
          and no meeting shall be held.

          (d) No board shall change the agenda, once filed, by adding
          items thereto without a two-thirds recorded vote of all
          members to which the board is entitled; provided that no
          item shall be added to the agenda if it is of reasonably
                                                             (continued...)

                                    38
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


file the notice in the appropriate office “at least six calendar

days before the meeting,” and provides that “[t]he notice shall

also be posted at the site of the meeting whenever feasible.”

HRS § 92-7(b) (Supp. 2008).

            HRS § 92-7(d) (Supp. 2008) provides that “[i]tems of

reasonably major importance not decided at a scheduled meeting

shall be considered only at a meeting continued to a reasonable

day and time.”      However, subsection (d) does not specify how it

relates to the notice provisions under subsections (a) and (b);

that is, the statute does not state whether a meeting continued

under subsection (d) triggers the requirement to post an agenda

within six days of the meeting or requires the board to accept

public oral testimony at the continued meeting.           HRS § 92-7(d)

does not specify any particular process for the board to follow

in continuing a meeting to a reasonable day and time.

            HRS § 92-7(d) also does not specify whether boards are

limited to a single continuance, providing only that meetings may


(...continued)
            major importance and action thereon by the board will affect
            a significant number of persons. Items of reasonably major
            importance not decided at a scheduled meeting shall be
            considered only at a meeting continued to a reasonable day
            and time.

            (e) The board shall maintain a list of names and addresses
            of persons who request notification of meetings and shall
            mail a copy of the notice to such persons at their last
            recorded address no later than the time the agenda is filed
            under subsection (b).

(Emphases added).

                                     39
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


be “continued to a reasonable day and time.”           Although the

circuit court and ICA relied on the general rule stated in HRS §

1-17 (that words in the “singular or plural number signify both

the singular and plural number”) to find that the term “day” in

HRS § 92-7(d) should be construed to permit multiple continuances

of meetings, HRS § 1-17 is not dispositive.           “This court has

interpreted statutes using the statutory presumption in HRS § 1-

17 only after reviewing the legislative history and context in

which a statute was passed to determine whether the legislature

intended to signify both the singular and plural forms of a

word.”    AlohaCare v. Ito, 126 Hawai#i 326, 347, 271 P.3d 621, 642

(2012).

            Thus, we next consider the administrative construction

and legislative history of the Sunshine Law.

            The OIP is the agency charged with the responsibility

of administering the Sunshine Law.17        HRS § 92-1.5 (2012).       As

such, its opinions are entitled to deference so long as they are

consistent with the legislative intent of the statute and are not

palpably erroneous.      See HRS § 92-12(d) (2012) (“Opinions and

rulings of the [OIP] shall be admissible in an action brought

under this part and shall be considered as precedent unless found

to be palpably erroneous.”); Gillan v. Gov’t Emps. Ins. Co., 119
     17
            HRS § 92-1.5 was adopted in 1998. 1998 Haw. Sess. Laws Act 137, §
1 at 514. Prior to its adoption, the Sunshine Law was enforced by the
attorney general but there was no single government agency “responsible for
overseeing compliance of open meeting requirements[.]” Id.

                                     40
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



Hawai#i 109, 119, 194 P.3d 1071, 1081 (2008) (agency’s

interpretation is palpably erroneous when inconsistent with

underlying legislative intent); Right to Know Comm. v. City

Council, City & Cnty. of Honolulu, 117 Hawai#i 1, 13, 175 P.3d

111, 123 (App. 2007).

          In a 2001 opinion primarily interpreting the public

testimony requirement of HRS § 92-3, the OIP stated that a board

“may decide on proposed rule revisions after the public hearing

without the duty to accept further public testimony during its

decisionmaking simply by continuing the decisionmaking portion of

the meeting to a reasonable day and time as provided by section

92-7(d)[.]”    OIP Op. Ltr. No. 01-06, 2001 WL 1876821, at *5 (Dec.

31, 2001).    The OIP explained, “[a]s a practical matter, for a

board to perform its designated role by deliberating toward

decisions, it must be able to conclude the public testimony

portion of an agenda item once it has afforded all interested

persons an opportunity to present oral testimony[.]”            Id. at *6

(quotation marks and brackets omitted).

          Although the specific procedure for continuing a

meeting under HRS § 92-7(d) was not one of the issues presented




                                    41
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


to the OIP,18 the OIP recommended that in “continu[ing] the

decisionmaking portion of the hearing/meeting,” a “board should”:
             (1) At the meeting that includes the public hearing, agree
             on and announce the continuation of the meeting to an
             announced and reasonable date, time, and place;

             (2) Adjourn the meeting subject to the announced
             continuation; and

             (3) Reconvene the meeting for decisionmaking on the
             announced date and at the announced time and place.

Id. at *8.      The OIP found in that case that the city Liquor

Commission held separate meetings with separate notices and

agendas, rather than a single noticed meeting that was continued

under HRS § 92-7(d).        OIP Op. Ltr. No. 01-06, 2001 WL 1876821, at

*5.    Thus, the Liquor Commission violated the Sunshine Law by

refusing to accept public testimony at the second meeting.                  Id.

             The OIP explained, however, that the board’s ability to

continue its consideration of agenda items is subject to the

following limitations:
             First, to take up any new matter of reasonably major
             importance and affecting a significant number of persons, a
             board would need to publish a new agenda and thus call a new
             meeting.[19] Second, a board may only continue consideration

       18
            The issues presented were: 1) whether the city Liquor Commission
properly noticed its decision-making on proposed rule revisions, where the
posted agenda failed to notify the public that the Liquor Commission would be
deliberating or deciding on certain proposed rule revisions previously
considered; 2) whether HRS § 91-3 (Supp. 2000) and HRS § 92-3 conflict; and 3)
whether the Liquor Commission violated the Sunshine Law by prohibiting public
testimony on an agenda item, where the Liquor Commission held separate
meetings with separate notices and agendas. OIP Op. Ltr. No. 01-06, 2001 WL
1876821 at *1.

       19
            “Determination of whether an item ‘is of reasonably major
importance’ and when board action thereon will ‘affect a significant number of
persons’ is fact-specific and must be made on a case-by-case basis.” OIP Op.
                                                                (continued...)

                                       42
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           of an agenda item without calling a new meeting when that
           continuation is reasonable, and a continuation that impaired
           to any significant degree the public’s ability to testify on
           an ongoing issue would likely not be reasonable.

Id. at *5 n.6 (emphasis added) (citation omitted).            The OIP did

not state or suggest that a board is limited to a single

continuance when reconvening a meeting under HRS § 92-7(d).

           In addition, the OIP specifically declined to decide

what would constitute a “reasonable continuation date for the

original meeting,” as the Liquor Commission had not in fact

reconvened the original meeting.          Id. at *5 n.5.    The OIP did not

indicate what would be “reasonable” in the context of a series of

continued meetings, or suggest that a meeting continued pursuant

to HRS § 92-7(d) must be reconvened within five days.

           The OIP’s interpretation of the Sunshine Law, insofar

as it permits more than a single continuance without requiring a

new agenda and without requiring additional public testimony to

be accepted at every continued meeting, is supported by the

legislative history of the statute.

           The Sunshine Law provision for continuing meetings to a

reasonable date and time was adopted by the legislature in 1985.


(...continued)
Ltr. No. 06-05, 2006 WL 2103475, at *2 (Jul. 19, 2006). “As a general rule, a
proposed bill, being a legislative act through which the Council seeks to
enact county law, must be viewed as an item of ‘reasonably major importance’
that affects a ‘significant number of persons.’” OIP Op. Ltr. No. 07-02, 2007
WL 550326, at *4 (Feb. 2, 2007). See also Jon M. Van Dyke, Hawaii's Sunshine
Law Compliance Criteria, 26 U. Haw. L. Rev. 21, 27 (2003) (“A matter is of
reasonably major importance if it is of interest to any sector of the
community, and an agenda item would affect a significant number of persons if
it would concern more than a handful of individuals.”).

                                     43
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


1985 Haw. Sess. Laws Act 278, § 4 at 592-93.             The Senate’s

original bill proposed that “[i]tems of reasonably major

importance shall not be considered at a meeting continued to a

later date.”      S.B. No. 1413, 13th Leg., Reg. Sess. (1985).              The

original bill also proposed amending HRS § 92-3 to require boards

to “afford all interested persons an opportunity to submit data,

views, or arguments, orally or in writing, on any agenda item.”

Id.

             The House amended the bill by deleting the proposed

amendment to prohibit items of reasonably major importance from

being considered at a continued meeting.            H. Stand. Comm. Rep.

No. 889, in 1985 House Journal, at 1425.            The House Judiciary

Committee acknowledged that “there have been problems where

important issues have been continued and advance notice of

subsequent meetings has not been sufficient,” but reasoned that

the deletion was appropriate because it was “unreasonable” to

completely deny boards the ability to continue meetings:
             Your Committee further believes that it is unreasonable to
             require that items of “reasonably major importance” must be
             acted upon at a meeting. There are situations that arise
             which require a meeting to be continued such as when
             additional information is required, many people wish to
             testify on an agenda item, a board lacks a majority vote on
             a decision and it would be better to recess and consider the
             matter at a later date, or an unresolved item could delay
             ending with a meeting.

Id.

             With respect to the oral testimony requirement, the

House amended the bill to provide that boards must afford all

                                       44
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


interested persons an opportunity to submit testimony in writing,

“provided, further, at the discretion of the board, interested

persons may be allowed to present oral testimony on any agenda

item.”   S.B. No. 1413, H.D. 1, 13th Leg., Reg. Sess. (1985)

(emphasis added).    The House Judiciary Committee explained that

it “wanted to ensure that interested persons be allowed to

present their views but it felt that there had to be some balance

between access to the boards and the boards [sic] ability to

conduct business.”    H. Stand. Comm. Rep. No. 889, in 1985 House

Journal, at 1424.

            The conference committee then amended the bill to adopt

the current language of § 92-7(d), requiring “a board which is

unable to complete its agenda to continue consideration of items

of reasonably major importance to a reasonable day and time.”

Conf. Comm. Rep. No. 36, in 1985 Senate Journal, at 867. The

conference committee also adopted the current language of § 92-3,

stating that “boards may provide for reasonable administration of

oral testimony by rule.”      S.B. No. 1413, C.D. 1, 13th Leg., Reg.

Sess. (1985); Conf. Comm. Rep. No. 36, in 1985 Senate Journal, at

867.

            Thus, the legislative history of the Sunshine Law

reflects a concern for balancing public access to board meetings

with the board’s continued ability to effectively conduct its

business.   This concern is exemplified in the public testimony

                                    45
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


provision, which expressly grants boards discretion to reasonably

administer the oral testimony requirement.          The same concern also

appears to support the continued meetings provision, as the House

report considered that it was unreasonable to require boards to

decide on matters of reasonably major importance at a single

meeting.    There is no suggestion that the legislature intended

for boards to be limited to a single continuance.

            Accordingly, based on the OIP’s construction of the

Sunshine Law as well as the legislative history of the statute,

we conclude that the LUC and MCC did not violate the Sunshine Law

by continuing and reconvening the October 18, 2007 meeting and

February 8, 2008 meeting beyond a single continuance.             However,

while the legislature did not expressly limit the number of

continuances permissible under HRS § 92-7(d), the legislative

history and text of the Sunshine Law demonstrates that boards are

constrained at all times by the spirit and purpose of the

Sunshine Law, as stated in HRS § 92-1.

            A board may consider various procedural devices in the

interest of ensuring that meetings are continued in a manner that

complies with the spirit and purpose of the law, particularly

when serially recessing meetings on an issue of great

significance to the community.20       For example, if a board is

cognizant that a single meeting will be insufficient for the
      20
            The board may only continue meetings under HRS § 92-7(d) with
respect to “[i]tems of reasonably major importance.” See supra note 19.

                                     46
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


consideration of an agenda item and anticipates continuances, a

board may include the dates of continuances in the agenda posted

pursuant to HRS § 92-7(a).      The record in this case indicates

that MCC committees have previously included anticipated dates

and times of continuances on its posted meeting agenda.            See

supra note 12.    A board is also not required to serially recess

meetings on an agenda item of reasonably major importance.

Rather, a board may decide to hold separate meetings, with

separate agendas, on different aspects of the same bill.            This

would be particularly beneficial for members of the public who

are only interested in certain facets of the project that may be

divisible, such as the impact of the project on the environment,

housing, or traffic.     In this manner, the public would be able to

better understand what the board intends to consider at each

meeting.   Cf. OIP Op. Ltr. No. 07-02, 2007 WL 550326, at *2 (Feb.

2, 2007) (HRS § 92-7(a) requires boards to sufficiently describe

agenda items “to allow a member of the public to understand what

the board intends to consider at the meeting and to decide

whether to attend and to participate through oral or written

testimony”).   Such a practice would be consistent with the

purpose of the notice and agenda provisions of the Sunshine Law,

“to give the public the opportunity to exercise its right to know

and to scrutinize and participate in the formation and conduct of




                                    47
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


public policy.”     OIP Op. Ltr. No. 06-05, 2006 WL 2103475, at *4

(Jul. 19, 2006).

            A board may also consider permitting periodic oral

testimony by members of the public, as issues develop during the

deliberation process.21      In this case, the LUC accepted public

testimony on the Wailea 670 bills at the October 18, 2007

meeting.    Each person was given four minutes to speak.           The LUC

then proceeded to conduct twelve continued meetings, encompassing

“over 45 hours of deliberation.”          No further oral public

testimony was received by the LUC.

            Periodically re-opening the public oral testimony

portion of the meeting in such cases, where a meeting is serially

recessed and the board engages in extensive deliberation on the

matter, would be consistent with the purpose of the public

testimony requirement, to “ensure that interested persons be

allowed to present their views[.]”          H. Stand. Comm. Rep. No. 889,

in 1985 House Journal, at 1424.

            Periodic testimony may be especially appropriate in

situations where a controversial or significant issue that was

not anticipated develops during the board’s discussions and

decision-making.     Relatedly, a board could consider accepting

periodic oral testimony from members of the public in the

      21
            A board has discretion to reasonably administer oral testimony, by
subject matter or time constraints, as appropriate given the circumstances.
See HRS § 92-3.


                                     48
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


interest of fairness and accuracy of information, where the board

has solicited or received comments from other interested parties

during the deliberation process.22

            Such procedural measures maximize the public’s ability

to observe and participate in the government processes.             Thus, a

board should consider implementing such devices to ensure that

the “formation and conduct of public policy” is “conducted as

openly as possible,” HRS § 92-1, particularly when the board has

before it a matter that requires multiple continuances and is of

great significance to the community.         In any event, a board is at

all times constrained to give effect to the spirit and purpose of

the Sunshine Law.

                                     3.

            In this case, Petitioners argued that the LUC and MCC

were required to post a new agenda and to accept oral testimony

at each meeting beyond the first continuance.           While we hold that

this is not a requirement of the Sunshine Law, nevertheless the

spirit and purpose of the Sunshine Law, as expressed in HRS § 92-

1, requires that meetings should be continued in a manner that

ensures open government and public participation.23           While the

      22
            At ten out of the twelve continued LUC meetings, Honua#ula’s
representative responded to questions posed by the board members regarding
matters under discussion.


      23
            We note that the record indicates that the MCC adheres to a
practice of reconvening continued meetings within five days. HRS § 92-7(d)
                                                             (continued...)

                                     49
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


legislature authorized meetings to be continued under HRS § 92-

7(d), the legislature provided no specific notice procedure for

such continuations.      Moreover, in 2012, the legislature amended

HRS § 92-7(a) to add the following language: “The means specified

by this section shall be the only means required for giving

notice under this part notwithstanding any law to the contrary.”24

2012 Haw. Sess. Laws Act 177, § 2 at 177; see supra note 16.



(...continued)
(2012), see supra note 16, does not require a continued meeting to be held
within five days of the prior meeting. Nothing in the text or the legislative
history of the Sunshine Law indicates that the legislature intended to place
such a restriction on the continuation of meetings. Although the record
includes a declaration by an attorney for the Office of Council Services that
he was advised by an OIP staff attorney that no individual recess should last
for more than five days, no basis was provided for such a requirement and the
OIP has not made such a statement in a formal opinion.
            Additionally, requiring a board to reconvene within five days may
have an adverse effect on public participation, by making it more difficult
for the public to attend a meeting on short notice, or by limiting board
members to inconvenient meeting times. In this case, the LUC members
scheduled meetings to meet the perceived five day limit, even though there
were days beyond the limit that members preferred to meet on. Compelling
board members to meet within a certain time frame also does not prevent
members from superficially meeting for a few minutes in order to simply extend
the continuation for another five days.
      24
            The original bill would have required written public notice for
emergency meetings when anticipated in advance. S.B. No. 2859, 26th Leg.,
Reg. Sess. (2012). The original bill also would have required boards, in
addition to filing the notice in the board’s office and at the site of the
meeting, to post the notice on a designated electronic calendar maintained on
a state or county website. Id. These additional notice requirements for
emergency meetings and for electronic filing were subsequently removed. S.
Stand. Comm. Rep. No. 2458, S.B. No. 2859, S.D. 1, 26th Leg., Reg. Sess.
(2012) (removing electronic notice requirement); H. Stand. Comm. Rep. No.
1151-12, in 2012 House Journal, at 1378-79 (deleting written notice
requirement for emergency meetings).
            The language providing that “[t]he means specified by this section
shall be the only means required for giving notice under this part” was left
intact from the original bill. The House Committee on Finance stated that the
bill as amended “[c]larifies that the current statutory written public notice
requirement of any regular, special, or rescheduled meeting, or any executive
meeting when anticipated in advance is the only means required for providing
such notice.” H. Stand. Comm. Rep. No. 1589-12, in 2012 House Journal, at
1528.

                                     50
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Neither a written public notice nor an oral announcement is

specifically required for continued meetings under HRS § 92-7(d).

           HRS § 92-1 (2012), entitled “Declaration of policy and

intent,” declares that “it is the policy of this State that the

formation and conduct of public policy—the discussions,

deliberations, decisions, and action of governmental

agencies—shall be conducted as openly as possible.”           (Emphases

added).   In order to implement this policy, the legislature

declared, “(1) It is the intent of this part to protect the

people’s right to know; (2) The provisions requiring open

meetings shall be liberally construed; and (3) The provisions

providing for exceptions to the open meeting requirements shall

be strictly construed against closed meetings.”          HRS § 92-1.

           Importantly, HRS § 92-1 explains that “[i]n a

democracy, the people are vested with the ultimate decision-

making power.   Governmental agencies exist to aid the people in

the formation and conduct of public policy.”          The statute

continues, “Opening up the governmental processes to public

scrutiny and participation is the only viable and reasonable

method of protecting the public’s interest” in the formation and

conduct of public policy.      (Emphasis added).      This makes it clear

that the legislature intended for the Sunshine Law to prescribe a

certain process for “the formation and conduct of public policy”

that would reliably protect the public’s right to participate in

                                    51
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


their government.    The Sunshine Law is essentially a procedural

guarantee to protect the public’s interest in government

decision-making.

          The policies expressed in HRS § 92-1 are a direct

result of the legislature’s belief in the dangers of a secret

government and its attempt to protect the public from such a

government.   When the Sunshine Law was adopted in 1975, the

legislature envisioned that the law would be a “stringent open

meeting bill that meets the demands and the concerns of the

general public regarding the decision-making process.”            1975

House Journal, at 778 (statement of Rep. Roehrig).           The hope was

that “[g]overnment decision-making before the public will mean

that everyone will have equal opportunity to become involved in

the process.”   Id. (statement of Rep. Ajifu).          As Representative

Poepoe explained,
          [O]n many occasions in the past, government decision-making
          has always been a closed-door process, in which a relative
          small number of people have been able to exert inordinate
          influence on issues affecting all of Hawaii’s people.

          We cannot and must not allow this to go on.

          Democracy cannot survive for very long in darkness. There
          is no room for secrecy in our form of government. The
          people have the right to know what their public servants are
          doing behind the closed doors.

          . . . .

          [The Sunshine Law] will accomplish several of our goals in
          the area of government reform. It requires that government
          meetings with few exceptions be open to the public, that
          adequate notice be given, and that the minutes be made
          readily available to the public.

Id. at 779 (emphasis added).

                                    52
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          Accordingly, when the legislature adopted the language

of HRS § 92-7(d), there was an underlying concern that permitting

meetings to be continued would discourage the public from

participating in the decision-making process.          As noted, the

House Judiciary Committee, in deleting the original language that

would have prohibited the continuation of meetings, acknowledged

testimony that “there have been problems when important issues

have been continued and advance notice of subsequent meetings has

not been sufficient.”     H. Stand. Comm. Rep. No. 889, in 1985

House Journal, at 1425.     The deletion of the original language

was criticized by some legislators on this basis.           Representative

Tam explained,
          Sometimes, members of boards and commissions fail to make
          accommodations for the working public. It is already
          difficult enough for a working person with a family to
          sacrifice the time and effort required to prepare a
          testimony, gather support, and attend a public meeting.
          When meetings are continued to a later date, people are
          discouraged from attempting to participate in the process of
          government decision making. The original bill would have
          prevented a situation in which a board continues a meeting
          to a later date in an attempt to avoid the presentation of
          public sentiment.

1985 House Journal, at 562 (emphasis added).

          Representative Ikeda also criticized the House’s

deletion, stating, “[i]nstead of attempting to work out any

problems it had with the particular phraseology used, the draft

simply deleted the entire clause.        In addition, nothing has been

included to require that adequate public notice be given on any

deferred matter or decision.”       Id. at 562-63.


                                    53
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            The legislature’s concern, then, with respect to the

Sunshine Law has always been that the public should have a

realistic, actual opportunity to participate in the board’s

processes rather than a theoretical “right” to participate in

name only.     It is manifest that if no notice was required for

reconvened meetings, members of the public would effectively be

shut out of the entire deliberation process, which would

certainly violate the Sunshine Law’s requirement that

“deliberations” be “conducted as openly as possible.”              HRS § 92-

1.   Requiring no notice for reconvened meetings would also appear

to be at odds with the placement of the continuation provision

within HRS § 92-7, which is entitled “Notice.”

            Legislatures and courts in other jurisdictions have

employed various approaches to keep the public notified of

continued meetings.25      The LUC and MCC in this case, based on the

      25
            Some states have rejected the practice of continuing meetings
without providing the full notice required for all other meetings subject to
the open meetings law or do not differentiate continued or recessed meetings
from other meetings. See e.g., Fla. Stat. § 286.011(1) (West, Westlaw through
2012 Act 25) (“All meetings of any board or commission of any state agency or
authority or of any agency or authority of any county . . . are declared to be
public meetings open to the public at all times . . . . The board or
commission must provide reasonable notice of all such meetings.”); N.J. Stat.
Ann. § 10:4-8(d) (West, Westlaw through 1981 Act 176) (“‘Adequate notice’
means written advance notice of at least 48 hours, giving the time, date,
location and, to the extent known, the agenda of any regular, special or
rescheduled meting[.]”), § 10:4-9(a) (“no public body shall hold a meeting
unless adequate notice thereof has been provided to the public”); Dunn v.
Mayor & Council & Clerk of the Borough of Laurel Springs, 394 A.2d 145, 146
(N.J. Super. Ct. App. Div. 1978) (per curiam) (“We reject defendants’
contention that a meeting ‘recessed’ from one day to the next day may be
resumed on the following day without any new notice to the public. [. . .]
Where no emergency exists, adequate notice in conformity with the statute . .
. must be given.”); R.I. Gen. Laws § 42-46-6(b) (West, Westlaw through 2011
Act 151) (“Public bodies shall give supplemental written public notice of any
                                                              (continued...)

                                      54
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***




(...continued)
meeting within a minimum of forty-eight (48) hours before the date.”).
            The Florida Attorney General has explained that “[t]o allow a
meeting noticed for a specific date, time and location to be continued to a
future date, time and location without further proper notice, would
effectively open the future meeting only to those individuals who attended the
initial meeting.” Fla. Opp. Att’y Gen. 90-56, 1990 WL 509075, at *2 (Jul. 24,
1990). “This leaves to chance that interested members of the public who
happened not to be in attendance at the properly noticed meeting would receive
notice of the future meeting.” Id.
            Other states require written notice of a continued, adjourned or
reconvened meeting to be posted, generally at the place where the original
meeting was held, within a specified time frame following the original
meeting. See Cal. Gov’t Code § 54955.1 (West, Westlaw through 1965 Act 469)
(“Any hearing being held, or noticed or ordered to be held, by a legislative
body of a local agency . . . may by order or notice of continuance be
continued or recontinued” in the manner set forth in § 54955), § 54955 (West,
Westlaw through 1959 Act 647) (requiring written notice to be “conspicuously
posted on or near the door of the place where the . . . meeting was held
within 24 hours”); Cal. Gov’t Code § 11128.5 (West, Westlaw through 1997 Act
949), § 11129 (West, Westlaw through 1997 Act 949) (same rule for state
bodies); Conn. Gen. Stat. § 1-229 (West, Westlaw through 1975 Act 342), § 1-
228 (West, Westlaw through 1975 Act 342) (notice of continued meeting must be
conspicuously posted on or near the door of the place where the meeting was
held, within twenty-four hours); Wash. Rev. Code § 42.30.090 (West, Westlaw
through 2012 Act 117), § 42.30.100 (West, Westlaw through 1971 Act 250)
(same); Miss. Code Ann. § 25-41-13(1) (West, Westlaw through 2013 Act 388)
(“notice of the place, date, hour and subject matter of any recess meeting . .
. shall be posted within one (1) hour after such meeting is called in a
prominent place available to examination and inspection by the general public
in the building in which the public body normally meets”); N.M. Stat. Ann. §
10-15-1(E) (West, Westlaw through 2013 Act 42) (Public body may recess and
reconvene meeting if, prior to recessing it “specifies the date, time and
place for continuation . . . and, immediately following the recessed meeting,
posts notice of the . . . reconvened meeting on or near the door of the place
where the original meeting was held and in at least one other location
appropriate to provide public notice[.]”); 65 Pa. Cons. Stat. § 703 (West,
Westlaw through 2004 Act 88) (for a recessed or reconvened meeting, notice
must be posted “prominently at the principal office of the agency holding the
meeting or at the public building in which the meeting is to be held”); Wyo.
Stat. Ann. § 16-4-404(c) (West, Westlaw through 2012 Act 75) (“The governing
body of an agency may recess any regular, special, or recessed regular or
special meeting to a place and . . . time specified in an order of recess. A
copy of the order of recess shall be conspicuously posted on or near the door
of the place where the meeting or recessed meeting was held.”).
            On the other hand, other states do not require additional notice
for a recessed meeting, see Town of Nottingham v. Harvey, 424 A.2d 1125, 1129
(N.H. 1980) (holding that posting of additional notice for recessed hearing
was not required by statute), or permit oral notice of continuation to be
given. See generally 1 Anne T. Schwing, Open Meeting Laws 3d § 5.44(14) at
341-46 (2011) (describing state statutes requiring meetings to be continued to
a time and place “as set forth in a notice posted at the place of the
continued meeting and/or as announced at the original meeting”); cf. Del Greco
v. Mayor of Revere, 294 N.E.2d 594, 596-97 (Mass. App. Ct. 1973) (finding that
city council has “inherent power” to “adjourn a regular meeting to a date
                                                             (continued...)

                                     55
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


advice of the OIP, notified the public of the date, time and

place of the continued meetings through an oral announcement made

at the time of adjournment.26       An oral announcement may be less

accessible than a written notice, require members of the public

to remain to the end of the meeting to hear the oral

announcement, and pose challenges for those who are unable to

attend the meeting or remain to its conclusion.27           Moreover, the

significance of notice to the public is heightened in a situation

where, as was the case here, there are multiple continuances.28

Thus while a continued meeting does not require a board to post a


(...continued)
certain without notice to absent members of the time to which the meeting has
been adjourned”.)


      26
            As noted, in its 2001 opinion involving the Liquor Commission, the
OIP recommended that a board “should” announce the date, time and place of the
continued meeting at the time of adjournment. OIP Op. Ltr. No. 01-06, 2001 WL
1876821, at *5 (Dec. 31, 2001). In that case, the OIP found that the Liquor
Commission did not in fact reconvene the original meeting, and was thus not
presented with a situation in which a board conducted a series of continued
meetings. The OIP’s recommendation was also made prior to the most recent
amendment to HRS § 92-7(a).


      27
            Currently, written public notice is required for “any regular,
special, or rescheduled meeting, or any executive meeting when anticipated in
advance.” HRS § 92-7(a) (2012). Although written public notice is not
required for emergency meetings, the board is required to file an emergency
agenda and reasons for its finding that “an imminent peril to the public
health, safety or welfare requires” an emergency meeting with the appropriate
county clerk’s office(s). HRS § 92-8(2012).

      28
            Meetings that are consecutively continued may pose a risk of
limiting public participation to those members of the public who are able to
attend every meeting and remain until the time of adjournment to hear the oral
announcement. Public participation may be particularly difficult when the
board takes multiple recesses during a single meeting or only meets for a few
minutes in order to reschedule the meeting for another date and time without
providing adequate notice of the subsequent meeting.

                                     56
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


new agenda, nevertheless the means chosen to notify the public of

the continued meeting must be sufficient to ensure that meetings

are conducted “as openly as possible” and in a manner that

“protect[s] the people’s right to know.”         HRS § 92-1.

                                    B.

          At issue in resolving Petitioners’ second question is

whether the Sunshine Law permits board members to circulate

written memoranda among all other members, in which board members

present proposed actions, include justifications for the

proposals, and seek “favorable consideration” of the proposals.

                                    1.

          Under the open meetings requirement of the Sunshine

Law, “[e]very meeting of all boards shall be open to the public

and all persons shall be permitted to attend any meeting unless

otherwise provided in the constitution or as closed pursuant to

sections 92-4 and 92-5.”      HRS § 92-3 (1993).      A “meeting” is

defined as “the convening of a board for which a quorum is

required in order to make a decision or to deliberate toward a

decision upon a matter over which the board has supervision,

control, jurisdiction, or advisory power.”         HRS § 92-2(3) (1993).

          The OIP and the Department of the Attorney General

before it have “consistently opined that, under the Sunshine Law,

board members may discuss board business only in a properly

noticed public meeting unless the statute expressly allows

                                    57
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


otherwise.”   OIP Op. Ltr. No. 05-015, 2005 WL 2214087, at *2

(Aug. 4, 2005) (emphasis added).         See OIP Op. Ltr. No. 04-04,

2004 WL 409087, at *1 (Feb. 20, 2004) (“Based upon the statute’s

definition of the term ‘meeting,’ the OIP interprets the Sunshine

Law to require all discussions, deliberations and decisions

relating to a matter over which the board has ‘supervision,

control, jurisdiction, or advisory power’ . . . to occur at an

open meeting unless specifically exempted.”) (footnote omitted).

          Thus, “[g]enerally speaking, discussion among board

members concerning matters over which the board has supervision,

control, jurisdiction or advisory power and that are before or

are reasonably expected to come before the board, outside of a

duly noticed meeting, violates the Sunshine Law.”           OIP Op. Ltr.

No. 04-01, 2004 WL 232019, at *1 (Jan. 13, 2004).           “That is not

the case if the discussion is authorized as a permitted

interaction” under HRS § 92-2.5.         2004 WL 232019, at *1.

          The legislature adopted § 92-2.5 in 1996, “to expressly

allow certain ‘permitted interactions,’ i.e., instances when

board members can discuss or consider board business outside of a

meeting, without notice and without public participation.”             OIP

Op. Ltr. No. 05-015, 2005 WL 2214087, at *2.          See 1996 Haw. Sess.

Laws Act 267, § 1 at 628 (“the purpose of this Act is to specify

those instances and occasions in which members of a board may

discuss certain board matters . . . in a manner that does not

                                    58
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


undermine the essence of open government”).           “Communications,

interactions, discussions, investigations, and presentations

described in [HRS § 92-2.5] are not meetings for purposes” of the

Sunshine Law.     § 92-2.5(f) (Supp. 2008).

            In this case, the challenged memoranda do not fall

within any of the “permitted interactions” listed in HRS § 92-

2.5.29    The MCC members distributed a total of fourteen memoranda
     29
            At the relevant time, HRS § 92-2.5 (Supp. 2008) provided:

            (a) Two members of a board may discuss between themselves
            matters relating to official board business to enable them
            to perform their duties faithfully, as long as no commitment
            to vote is made or sought and the two members do not
            constitute a quorum of their board.
            (b) Two or more members of a board, but less than the number
            of members which would constitute a quorum for the board,
            may be assigned to:
               (1) Investigate a matter relating to the official
               business of their board; provided that:
                  (A) The scope of the investigation and the scope of
                  each member's authority are defined at a meeting of
                  the board;
                  (B) All resulting findings and recommendations are
                  presented to the board at a meeting of the board; and
                  (C) Deliberation and decisionmaking on the matter
                  investigated, if any, occurs only at a duly noticed
                  meeting of the board held subsequent to the meeting at
                  which the findings and recommendations of the
                  investigation were presented to the board; or
               (2) Present, discuss, or negotiate any position which the
               board has adopted at a meeting of the board; provided
               that the assignment is made and the scope of each
               member's authority is defined at a meeting of the board
               prior to the presentation, discussion, or negotiation.
            (c) Discussions between two or more members of a board, but
            less than the number of members which would constitute a
            quorum for the board, concerning the selection of the
            board's officers may be conducted in private without
            limitation or subsequent reporting.
            (d) Discussions between the governor and one or more members
            of a board may be conducted in private without limitation or
            subsequent reporting; provided that the discussion does not
            relate to a matter over which a board is exercising its
            adjudicatory function.
            (e) Discussions between two or more members of a board and
            the head of a department to which the board is
            administratively assigned may be conducted in private
                                                             (continued...)

                                     59
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


among themselves in relation to the February 8, 2008 meeting and


(...continued)
           without limitation; provided that the discussion is limited
           to matters specified in section 26-35.
           (f) Communications, interactions, discussions,
           investigations, and presentations described in this section
           are not meetings for purposes of this part.

            HRS § 92-2.5 was amended in 2012 to add two more permitted
interactions, which were numbered subsections (d) and (e), below. 2012 Haw.
Sess. Laws Act 177, § 1, at 618-19. Subsections (d)-(f) in the 2008 statute
were accordingly renumbered as subsections (f)-(h).

           (d) Board members present at a meeting that must be canceled
           for lack of quorum or terminated pursuant to section 92-
           3.5(c) may nonetheless receive testimony and presentations
           on items on the agenda and question the testifiers or
           presenters; provided that:
              (1) Deliberation or decisionmaking on any item, for which
              testimony or presentations are received, occurs only at a
              duly noticed meeting of the board held subsequent to the
              meeting at which the testimony and presentations were
              received;
              (2) The members present shall create a record of the oral
              testimony or presentations in the same manner as would be
              required by section 92-9 for testimony or presentations
              heard during a meeting of the board; and
              (3) Before its deliberation or decisionmaking at a
              subsequent meeting, the board shall:
                 (A) Provide copies of the testimony and presentations
                 received at the canceled meeting to all members of the
                 board; and
                 (B) Receive a report by the members who were present
                 at the canceled or terminated meeting about the
                 testimony and presentations received.
           (e) Two or more members of a board, but less than the number
           of members which would constitute a quorum for the board,
           may attend an informational meeting or presentation on
           matters relating to official board business, including a
           meeting of another entity, legislative hearing, convention,
           seminar, or community meeting; provided that the meeting or
           presentation is not specifically and exclusively organized
           for or directed toward members of the board. The board
           members in attendance may participate in discussions,
           including discussions among themselves; provided that the
           discussions occur during and as part of the informational
           meeting or presentation; and provided further that no
           commitment relating to a vote on the matter is made or
           sought.

           At the next duly noticed meeting of the board, the board
           members shall report their attendance and the matters
           presented and discussed that related to official board
           business at the informational meeting or presentation.


                                     60
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the two continued meetings on February 11 and 14.           Kanahele, 2012

WL 2974909, at *4 (Ginoza, J., concurring).          The ICA majority

opinion found that “[e]ach memorandum was addressed to the other

members of the MCC,” and “contained a description of the proposed

action, the intent and reasoning behind the proposed action, and,

where a motion to amend a bill was proposed, the language sought

to be deleted or added.”      Id. at *2 (majority opinion).

           The only permitted interaction under § 92-2.5 that

could arguably be applied is subsection (a), which provides that

“[t]wo members of a board may discuss between themselves matters

relating to official board business to enable them to perform

their duties faithfully, as long as no commitment to vote is made

or sought and the two members do not constitute a quorum of their

board.”   HRS § 92-2.5 (Supp. 2008) (emphases added).           Provisions

providing for exceptions to the open meetings requirement are

“strictly construed against closed meetings.”          HRS § 92-1.

           The challenged memoranda do not fall within the

permitted interaction described in HRS § 92-2.5(a) because the

memoranda were distributed among all of the members of the MCC

rather than among only two members of the board.

           In addition, the challenged memoranda sought a

commitment to vote, by asking for “favorable consideration” of

the proposals contained within them.

           In a 2004 opinion, the OIP found that a board member’s

                                    61
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


collection of signatures from other members on documents making a

recommendation for action violated the Sunshine Law because the

conduct occurred outside a public meeting, and the documents

related to official business of the committee and “represent[ed]

the decision of those Committee members who signed the

documents.”    OIP Op. Ltr. No. 04-01, 2004 WL 232019, at *4 (Jan.

13, 2004).    Alternatively, the board member attempted to

characterize the signatures as “an opportunity for committee

members to record and inform other members of their position on

certain matters.”     Id.    However, the OIP found that such an

interaction would still be contrary to the Sunshine Law, which

“requires that Committee members discuss Official Business in a

meeting, not through position statements circulated outside of a

meeting.”    Id. at *5 (emphasis added).        The OIP reasoned,
            [T]he Legislature’s intent in enacting the statute was to
            ensure that the formation and conduct of public policy,
            i.e., discussions, deliberations, decisions and actions, are
            conducted openly. The Sunshine Law requires that Committee
            members discuss Official Business in a meeting, not through
            position statements circulated outside of a meeting. Stated
            differently, the forum for “committee members to record and
            inform other members of their position on certain matters”
            is at a properly noticed meeting, not through documents such
            as Exhibit D and E.

Id. (emphases added).       Thus, the OIP concluded that the board

member’s conduct did not fall within the permitted interaction

described in § HRS 92-2.5(a).        OIP Op. Ltr. No. 04-01, 2004 WL

232019, at *1.

            In this case, the fourteen memoranda distributed among


                                     62
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the MCC members in relation to the meetings on February 8, 11 and

14 clearly constituted position papers in which the committee

members who authored the paper “record[ed] and inform[ed] other

members of their position” on proposed amendments to the Wailea

670 bills.    The memoranda were not simply “informational” in the

sense that they recorded the language of the proposed amendment

and delineated any additions or deletions that would be made to

the language of the bills.30       Rather, the memoranda advocated for

the adoption of the proposals, by detailing the rationale and

justifications for the proposals.         For example, all of the

memoranda distributed in preparation for the February 14, 2008

MCC meeting cited the Honua#ula representative’s comments at the

prior meeting as justification for the proposed motions for
      30
            See Maui Rules of the Council Rule 19(B) and (C) (2013), available
at http://www.co.maui.hi.us/documents/24/99/3781/Reso%2013-
003_201301091239244266.pdf, providing:

            B. Distributed only at a meeting. Correspondence from any
            source that advocates a position on a pending bill or
            resolution or on an amendment to a pending bill or
            resolution shall not be distributed by a Council member to
            other members, except during a meeting on the bill or
            resolution.

            C. May be distributed outside of a meeting.

                  1. A Council member may propose a written amendment of
            a pending bill or resolution at any time to members of the
            Council or the relevant committee; provided, that the
            proposal shall only contain: (a) the text of the amendment;
            (b) a description of the amendment’s direct effect on the
            bill or resolution; and (c) factual information to ensure
            that the proposal is appropriately processed.

                  2. A Council member may transmit proposed legislation
            to a committee with a pending item relating to the
            proposal’s subject, provided that the transmittal shall only
            contain factual information to ensure that the proposal is
            appropriately processed.

                                     63
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


reconsideration.

            In addition, HRS § 92-2.5(a) expressly states that

“[t]wo members of a board may discuss between themselves matters

relating to official board business to enable them to perform

their duties faithfully, as long as no commitment to vote is made

or sought.”    (Emphases added).     The challenged memoranda

explicitly sought a commitment to vote, by concluding with the

statement: “I would appreciate your favorable consideration of my

proposal(s).    Should you have any questions, please contact me or

the Committee staff[.]”     Asking for “favorable consideration” is

clearly equivalent to seeking an affirmative vote on the

proposal.

            Thus the ICA majority opinion and the circuit court

erred in characterizing the memoranda as “one-way

communication[s]” or “informational memoranda” that did not

solicit a vote or commitment to vote.        Kanahele, 2012 WL 2974909,

at *3.   See Fujimoto v. Au, 95 Hawai#i 116, 137, 19 P.3d 699, 720

(2001) (“We review the trial court’s conclusions of law de novo

under the right/wrong standard.”) (brackets omitted).

            The solicitation of votes clearly place the challenged

memoranda outside the purview of the permitted interaction under

HRS § 92-2.5(a).    As such, the challenged memoranda violated the

Sunshine Law.    See OIP Op. Ltr. No. 06-02, 2006 WL 1308299, at *1

(Apr. 28, 2006) (finding committee’s action not authorized by HRS

                                    64
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


§ 92-2.5(b)(1) (Supp. 2005) and opining that “in the absence of

another permitted interaction or other exception, any discussion

about Board business between Board members . . . should have

occurred in a properly noticed meeting of the Board”).

                                    2.

          Additionally, even if the memoranda could be considered

a “permitted interaction,” the memoranda would nevertheless

constitute a violation of HRS § 92-5(b) (Supp. 2008), which

provides: “No chance meeting, permitted interaction, or

electronic communication shall be used to circumvent the spirit

or requirements of this part to make a decision or to deliberate

toward a decision upon a matter over which the board has

supervision, control, jurisdiction, or advisory power.”

(Emphases added).    The legislature added this limitation with

respect to “permitted interactions” at the same time it adopted

the permitted interactions provision, 1996 Haw. Sess. Laws Act

267, § 3 at 629, specifically to “address[] any potential misuse”

of HRS § 92-2.5 “to defeat the statute’s purpose of protecting

the public’s right to know[.]”       OIP Op. Ltr. No. 05-015, 2005 WL

2214087, at *3 (Aug. 4, 2005).

          In Right to Know Comm. v. City Council, City & Cnty. of

Honolulu, the ICA considered a case in which seven city council

members co-introduced a resolution to reorganize the council’s

standing committees.     117 Hawai#i 1, 4, 175 P.3d 111, 113 (App.

                                    65
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


2007).   The issue was whether HRS § 92-2.5(a) (Supp. 2006)

permitted council members to privately discuss council business

through a series of one-on-one conversations outside of a duly

noticed public meeting.     117 Hawai#i at 3-4, 175 P.3d at 113-14.

            Despite finding that HRS § 92-2.5(a) did not “expressly

preclude” such conduct, the ICA found that HRS § 92-5(b) (Supp.

2006) “provide[d] support for concluding that the one-on-one

communications used to deliberate [on the resolution] were

improper.”    117 Hawai#i at 11, 175 P.3d at 121 (footnote

omitted).    The court explained that pursuant to § 92-5(b), “when

the public body engages in conduct that may not violate any of

the specific provisions in HRS §§ 92-1 through 92-13 (1993), but

nevertheless ‘circumvents the spirit or requirements’ of the

Sunshine Law, that conduct is impermissible.”          117 Hawai#i at 11,

175 P.3d at 121.    The court, relying on the policy declaration in

HRS § 92-1 (1993), explained that the serial communications

regarding Council business circumvented “the spirit of the open

meeting requirement” and “thwarted and frustrated” the “strong

policy of having public bodies deliberate and decide its business

in view of the public[.]”      Id. at 12, 175 P.3d at 122.

            The OIP, which had addressed the validity of the

Council’s resolution prior to the commencement of the civil suit

in Right to Know, similarly opined that the “[s]erial


                                    66
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


communications could not be a clearer example of the use of a

permitted interaction to circumvent both the letter and the

spirit of the Sunshine Law in direct contravention to section 92-

5(b).”31    OIP Op. Ltr. No. 05-015, 2005 WL 2214087, at *4 (Aug.

4, 2005).    The OIP explained that “the council members privately

discussed council business and thereafter approved the Resolution

without any substantive discussion or deliberation, giving the

public no understanding of, for instance, the reasons” for the

passage of the resolution.       Id.    Thus, the city council

essentially “‘rubber stamped’ a decision that had obviously been

made prior to the meeting through private one-on-one

discussions.”     Id.

            Although there is a practical benefit to reducing

lengthy and complex proposals to writing, “[o]ur statute’s very

purpose is to protect the public’s right to be present during the

Council’s discussion of council business, with the exception of

very specific instances provided, which the legislature expressly

directed shall be strictly construed against closed meetings.”

Id. (quotation marks omitted).         In this case, the memoranda did

not simply memorialize the council members’ proposed




      31
            The ICA held that the OIP’s opinion was not palpably erroneous.
Right to Know, 117 Hawai#i at 13, 175 P.3d at 123.


                                       67
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


amendments.32

            As stated, the solicitation of votes is clearly

prohibited by HRS § 92-2.5(a), which provides that two board

members may discuss board business “as long as no commitment to

vote” is “sought.”      This prohibition was violated by the

challenged memoranda, which contained a solicitation for votes in

the concluding paragraph of every memorandum.           This solicitation,

in addition to taking the memoranda outside the realm of a

permitted interaction, is also the clearest example of the way in

which the memoranda were used to “circumvent the spirit” of the

Sunshine Law “to make a decision or to deliberate toward a

decision” on a matter before the board.          HRS § 92-5(b).     Such

conduct directly violates the policy of “[o]pening up the

governmental processes to public scrutiny and participation.”

HRS § 92-1.

            In addition, although the circuit court found no

evidence of interactions among the members outside of a noticed

      32
            It is noted that the Florida Attorney General has opined that city
council members “may prepare and distribute their own position statements to
other council members without violating the Government in the Sunshine Law so
long as the council members avoid any discussion or debate among themselves on
these statements.” Fla. Op. Att’y Gen. 2001-21, 2001 WL 276607, at *1 (Mar.
20, 2001). The position statements at issue in that opinion did not “solicit
comments or responses from other council members” and copies were placed “in a
public records file” accessible to the public and the press. Id. However,
the Attorney General stated that the office “strongly discourage[d] such
activity” and that “it would be a better practice to discuss commissioners’
individual positions on matters coming before the board during the course of
an open meeting.” Id. at *1, *3. See Fla. Op. Att’y Gen. 2007-35, 2007 WL
2461925, at *2 (Aug. 28, 2007) (members may send “documents that the [member]
wishes other members” to consider on board matters, “provided that there is no
response from, or interaction related to such documents” among members outside
of a public meeting).

                                     68
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


meeting in regard to the memoranda, the language of the memoranda

encouraged and invited such interaction: “Should you have any

questions, please contact me or the Committee staff[.]”

(Emphasis added).     Invitations to discuss board business outside

of a duly noticed meeting also circumvent the spirit and purpose

of the Sunshine Law.

            The effect of the challenged memoranda was that the MCC

undermined the public’s ability to witness and participate in the

deliberation process of bills that would have a significant

impact on the community.

            For example, prior to the February 14, 2008 MCC

meeting, eight memoranda were distributed amongst the Council

members, detailing proposed motions for reconsideration of votes

to amend the Wailea 670 bills that had been taken at the prior

meeting.    “[A]n affirmative decision on [a] motion to reconsider,

even if done without substantive discussion, has substantive

effect:    It in essence ‘wipes the slate clean,’ opening up the

underlying question for consideration as if no action had been

taken.”    OIP Op. Ltr. No. 07-02, 2007 WL 550326, at *3 (Feb. 2,

2007).     The OIP, in the context of considering motions to

reconsider the city council’s adoption of bills, noted that such

motions are not “purely procedural.”33         Id.
      33
            The OIP ultimately opined that “the Sunshine Law required the
Council to specifically list motions to reconsider [the bills] in an agenda
filed more than six calendar days prior to the meeting at which the Motions to
                                                             (continued...)

                                     69
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            At the February 14 meeting, some of the motions for

reconsideration that were detailed in the members’ memoranda were

passed with little to no discussion.            The motion to reconsider

the MCC’s vote requiring Honua#ula to provide a bond assuring

compliance with zoning conditions was passed with no discussion

on the merits of reconsidering the vote, although there was

significant discussion on the merits of requiring a bond

following the vote for reconsideration.            In this manner, the MCC

decided to reconsider many of the amendments passed at the prior

meeting based on justifications set forth in memoranda

distributed outside of a public meeting.

            Where the “express premise” of the Sunshine Law is that

opening up the government process to public scrutiny is the only

viable and reasonable way to protect the public, the MCC violated

the Sunshine Law by circulating written justifications of their

proposed actions, effectively limiting public scrutiny of the

MCC’s rationale for passing the Wailea 670 bills and the factors

that ultimately led to the MCC’s decision.            Thus, assuming that

the challenged memoranda constituted a permitted interaction, the

memoranda violated the mandate under HRS § 92-5(b) that no

permitted interaction be used to circumvent the spirit or




(...continued)
Reconsider would be considered.”   Id. at *4.

                                      70
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


requirements of the Sunshine Law to make a decision or to

deliberate toward a decision upon board business.

                                    C.

           Upon finding that the challenged memoranda violated the

Sunshine Law, the ICA concurring opinion found that the violation

did not mandate voiding any action of the MCC pursuant to HRS §

92-11 (2012), which provides that “[a]ny final action taken in

violation of sections 92-3 and 92-7 may be voidable upon proof of

violation[,]” if such suit is commenced within ninety days of the

action.   Kanahele, 2012 WL 2974909, at *6-7 (Ginoza, J.,

concurring).   The concurring opinion explained that in this case,

no “final action” was taken in violation of HRS § 92-3, as the

challenged memoranda “related to the council’s first reading of

the Wailea 670 bills, there was a subsequent second reading and

passage of the bills on March 18, 2008, and [Petitioners] raise

no challenge to the conduct of the March 18, 2008 council

proceedings[.]”    Id. at *6.

           Because HRS § 92-3 or § 92-7 must be violated in order

to invoke the voidability provision, the ICA concurring opinion,

in reaching the question of voidability, implicitly concluded

that interaction among board members that does not fall within

HRS § 92-2.5 constitutes a “closed meeting,” or otherwise

violates the open meetings requirement under HRS § 92-3.            This

conclusion is consistent with the position taken by the OIP,

                                    71
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


which has opined that discussions among board members concerning

board business that are not permitted by HRS § 92-2.5 or violate

HRS § 92-5(b), renders the board’s action(s) voidable under HRS §

92-11.   See OIP Op. Ltr. No. 05-015, 2005 WL 2214087, at *4 (Aug.

4, 2005) (finding serial one-on-one discussions were not

permitted by HRS § 92-2.5(a) and directly violated § 92-5(b), and

concluding “that the Council’s approval of the Resolution and

matters flowing therefrom are voidable”); OIP Op. Ltr. No. 04-01,

2004 WL 232019, at *7 (Jan. 13, 2004) (finding Sunshine Law

violated by discussions and obtaining of signatures from members

“outside of a duly noticed meeting or permitted interaction,” and

recommending “that any action taken by the Committee described

herein as being contrary to the statute should be voided”).

          We need not resolve whether the distribution of

memoranda among board members, which does not fall within a

permitted interaction or violates HRS § 92-5(b), constitutes a

violation of § 92-3, so as to trigger the voidability analysis

under § 92-11.    Rather, we determine that Petitioners did not

appeal from a “final action” within the meaning of § 92-11 with

respect to the challenged memoranda.

          Petitioners’ complaint was filed on March 5, 2008.

The challenged memoranda were distributed and discussed at the

MCC meetings convened on February 8, 11 and 14, 2008.

Petitioners’ complaint asked the circuit court to void actions

                                    72
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


taken at the February 14 meeting, when the MCC voted to pass the

Wailea 670 bills on first reading.        Petitioners never challenged

the MCC’s second reading of the bills on March 18, 2008.            Thus,

the circuit court did not address or rule upon any actions taken

by the MCC following the first reading of the bills.

          As noted by the ICA concurrence, the Sunshine Law does

not define the term “final action.”        Kanahele, 2012 WL 2974909,

at *6.   The term “final,” when used in the context of a “judgment

at law,” means “not requiring any further judicial action” or

“concluded.”   Black’s Law Dictionary 705 (9th ed. 2009).           See

Gillan v. Gov’t Emps. Ins. Co., 119 Hawai#i 109, 115, 194 P.3d

1071, 1077 (2008) (court may reference legal or well-accepted

dictionaries to determine ordinary meaning of statutory term in

absence of statutory definition).        See also Lindinha v. Hilo

Coast Processing Co., 104 Hawai#i 164, 168, 86 P.3d 973, 977

(2004) (“Generally, a final order is an order ending the

proceedings, leaving nothing further to be accomplished.”)

(quotation marks omitted).

          When the Sunshine Law was adopted in 1975, the

legislature placed a ninety-day limit on the voidability

provision.   The Judiciary Committee explained that “[v]iolations

cannot be made to render administrative action invalid without

durational limitations.”      S. Stand. Comm. Rep. No. 878, in 1975



                                    73
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Senate Journal, at 1178.      “Otherwise, administrative actions

would be robbed of all sense of finality.”         Id.

          The OIP has stated that “[w]here a bill has been acted

upon after second and final reading, a motion to reconsider that

action must be viewed” as an item of reasonably major importance

affecting a significant number of people “because the potential

effect of that motion is to re-open for consideration and action

a bill that has already received a ‘final’ vote – likely after

considerable debate and public testimony.”         OIP Op. Ltr. No. 07-

02, 2007 WL 550326, at *4 (Feb. 2, 2007) (emphases added).

          Accordingly, we agree with the ICA concurring opinion’s

definition of the term “final action,” by its plain meaning, to

mean “the final act required to carry out the board’s authority

on a matter.”   However, the term “act” could be construed broadly

to mean the last ministerial or administrative act.           Cf.

Kleinberg v. Bd. of Educ. of the Albuquerque Public Sch., 751

P.2d 722, 727 (N.M. Ct. App. 1988) (“Construction of the term

‘final act’ to mean the last ministerial act taken could lead to

unreasonable, if not absurd, results.”).         For example, a final

“act” could be construed to mean the publishing of the board’s

decision or the date on which the written report of the board’s

findings is issued.

          Other states have defined “final action,” in the

context of the open meetings law, to mean a “collective positive

                                    74
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


or negative decision” or an actual “vote” by the governing body

on a motion, proposal, resolution, order, or ordinance.            See Ind.

Code § 5-14-1.5-2(g) (West, Westlaw through 2013 Act 1102) (“a

vote by the governing body on any motion, proposal, resolution,

rule, regulation, ordinance, or order”); Wash. Rev. Code §

42.30.020(3) (West, Westlaw through 1985 Act 366) (“a collective

positive or negative decision, or an actual vote by a majority of

the members of a governing body . . . upon a motion, proposal,

resolution, order, or ordinance”).        See also Cal. Gov’t Code §

11122 (West, Westlaw through 1981 Act 968) (“‘action taken’ means

a collective decision made by the members of a state body, a

collective commitment or promise by the members . . . to make a

positive or negative decision or an actual vote by the members .

. . upon a motion, proposal, resolution, order or similar

action”); Cal. Gov’t Code § 54952.6 (West, Westlaw through 1961

Act 1671) (“‘action taken’ means a collective decision made by a

majority of the members of a legislative body, a collective

commitment or promise by a majority . . . to make a positive or a

negative decision, or an actual vote . . . upon a motion,

proposal, resolution, order or ordinance”); Ky. Rev. Stat. Ann. §

61.805(3) (West, Westlaw through 1994 Act 245) (“‘Action taken’

means a collective decision, a commitment or promise to make a

positive or negative decision, or an actual vote by a majority of

the members of the governmental body”); Neb. Rev. Stat. § 84-

                                    75
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


1410(2) (West, Westlaw through 2012 Act 995) (for purposes of

section on closed sessions, “formal action shall mean a

collective decision or . . . commitment or promise to make a

decision on any question, motion, proposal, resolution, order, or

ordinance or formation of a position or policy”); 65 Pa. Cons.

Stat. § 703 (West, Westlaw through 2004 Act 88) (defining

“official action” to mean recommendations, establishment of

policy, decisions on agency business, or a vote taken “on any

motion, proposal, resolution, rule, regulation, ordinance, report

or order”); Wyo. Stat. Ann. § 16-4-402(a)(i) (West, Westlaw

through 2012 Act 63) (“‘Action’ . . . includ[es] a collective

decision, a collective commitment or promise to make a positive

or negative decision, or an actual vote upon a motion, proposal,

resolution, regulation, rule, order or ordinance at a meeting”).

            Thus, we clarify the definition provided by the ICA

concurring opinion and define “final action” in the context of

HRS § 92-11 to mean “the final vote required to carry out the

board’s authority on a matter.”34         Accordingly, the MCC’s first

reading of the Wailea 670 bills did not constitute a “final

action” that is subject to invalidation under HRS § 92-11, as a

second and final reading was required under the Maui County

Charter for the MCC to carry out its authority on the matter.


      34
            Thus, multiple “final actions” may be taken in the course of
approving a bill, as multiple committees or boards may be required under the
relevant charter to authorize the bill’s continued progress.

                                     76
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


See Charter of the County of Maui § 4-2(1) (2013) (“Every

proposed ordinance shall be initiated as a bill and shall be

passed after two readings on separate days”).

          This is not to suggest, however, that HRS § 92-11

applies only to meetings at which a “final action” is taken, or

that any actions taken in violation of the Sunshine Law during

meetings or discussions prior to “final action” are “cured” if

the final action is taken in compliance with the Sunshine Law.

To limit the remedy of HRS § 92-11 in a manner that divorces the

board’s deliberation process from its final action would be

contrary to the declaration of policy and intent in HRS § 92-1,

which provides that “governmental processes,” including

“discussions” and “deliberations,” shall be conducted as openly

as possible.   See State v. City of Hailey, 633 P.2d 576, 581

(Idaho 1981) (Bistline, J., dissenting) (“It ought not to be

presumed that the legislature would define ‘meeting’ to include

deliberative sessions but then limit the Act’s remedy to meetings

at which decisions are actually ‘made’ or, of even less moment,

announced.”) (footnote omitted); Sacramento Newspaper Guild v.

Sacramento Cnty. Bd. of Supervisors, 69 Cal. Rptr. 480, 487 (Ct.

App. 1968) (“Only by embracing the collective inquiry and

discussion stages, as well as the ultimate step of official

action, can an open meeting regulation frustrate these evasive

devices.”) (footnote omitted).

                                    77
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            In this case, we define “final action” for the limited

purpose of determining that a complaint seeking invalidation was

not filed within ninety days of a “final action” as required by

HRS § 92-11.    We do not define “final action” for the purpose of

defining what constitutes a violation of the Sunshine Law.35

            We recognize that other states have adopted many

different approaches to invalidation based on violations of open

meetings law.36    However, we expressly decline to adopt a

standard for determining when a violation of the Sunshine Law

would warrant invalidation under HRS § 92-11.37

            Based on the foregoing, we hold that the MCC’s February

14, 2008 vote to pass the Wailea 670 bills on first reading,

where the bills were required to pass a second and final reading,

did not constitute a “final action” within the meaning of HRS §

92-11.     Consequently, although the MCC violated the Sunshine Law

by distributing the challenged memoranda in relation to the MCC

meetings convened on February 8, 11 and 14, 2008, these

      35
            Similarly, we do not define “final action” for purposes of
administrative appeals under HRS Chapter 91.


      36
            See Schwing, supra note 25 at 901-05; 56 Am. Jur. 2d Municipal
Corporations, Etc. §§ 149-150; Peter G. Guthrie, Annotation, Validity,
Construction, and Application of Statutes Making Public Proceedings Open to
the Public, 38 A.L.R. 3d 1070, 1086-88 (1971).

      37
            Specifically, we do not adopt any of the approaches to
invalidation referenced in the ICA concurring opinion, which indicated that
the court will not invalidate a final action if the violation was “technical,”
if the board “substantially complied” with the law, or if there was no
demonstrated “prejudicial effect.” Kanahele, 2012 WL 2974909, at *6-7.

                                     78
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


violations do not require invalidation of the MCC’s final action,

voting to pass the Wailea 670 bills on March 18, 2008.

                                    V.

          Accordingly, the LUC and MCC did not violate the

Sunshine Law by reconvening the October 18, 2007 and February 8,

2008 meetings beyond a single continuance without posting a new

agenda and without accepting public oral testimony at every

reconvened meeting.     However, boards are required at all times to

conduct continued meetings in a manner that conforms to the

spirit and purpose of the Sunshine Law.

          The MCC did violate the Sunshine Law by distributing

written memoranda among its members outside of a duly noticed

meeting, through which the members impermissibly sought a

commitment to vote.     In light of our conclusion that the MCC

violated the Sunshine Law with respect to the challenged

memoranda, we remand to the circuit court for a consideration of

attorneys’ fees under HRS § 92-12(c) (2012).          However, for the

reasons set forth above, those violations do not require

invalidation of the MCC’s March 18, 2008 passage of the Wailea

670 bills.




                                    79
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                    VI.

     The ICA’s October 19, 2012 Judgment on Appeal and the

circuit court’s January 22, 2009 Final Judgment in favor of

Respondents and against Petitioners are affirmed.

Lance D. Collins for                      /s/ Mark E. Recktenwald
petitioner
                                          /s/ Paula A. Nakayama
Mary Blaine Johnston
for respondent Maui County                /s/ Simeon R. Acoba, Jr.
Council and County of Maui
                                          /s/ Sabrina S. McKenna
Jonathan H. Steiner for
respondent Honua#ula Partners,            /s/ Richard W. Pollack
LLC




                                    80